Exhibit 10.1

 

U.S. $300,000,000

 

CREDIT AGREEMENT

 

Dated as of November 21, 2014

 

Among

 

THE RYLAND GROUP, INC.
as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders

 

and

 

CITIBANK, N.A.
as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES LLC
BANK OF THE WEST
RBS SECURITIES INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Certain Defined Terms

1

SECTION 1.02 Computation of Time Periods

29

SECTION 1.03 Accounting Terms

29

SECTION 1.04 Terms Generally

29

 

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

 

SECTION 2.01 The Advances and Letters of Credit

29

SECTION 2.02 Making the Advances

30

SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit

33

SECTION 2.04 Fees

36

SECTION 2.05 Termination or Reduction of the Commitments

37

SECTION 2.06 Repayment of Advances and Letter of Credit Drawings

37

SECTION 2.07 Interest on Advances

39

SECTION 2.08 Interest Rate Determination

39

SECTION 2.09 Optional Conversion of Revolving Credit Advances

41

SECTION 2.10 Prepayments of Advances

41

SECTION 2.11 Increased Costs

42

SECTION 2.12 Illegality

43

SECTION 2.13 Payments and Computations

43

SECTION 2.14 Taxes

45

SECTION 2.15 Sharing of Payments, Etc.

48

SECTION 2.16 Evidence of Debt

49

SECTION 2.17 Use of Proceeds

50

SECTION 2.18 Mitigation Obligations; Replacement of Lenders

50

SECTION 2.19 Cash Collateral

51

SECTION 2.20 Defaulting Lenders

52

SECTION 2.21 Increase in the Aggregate Commitments

54

SECTION 2.22 Extension of Termination Date

56

 

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

SECTION 3.01 Conditions Precedent to Initial Extension of Credit

57

SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance

58

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 4.01 Financial Statement

59

SECTION 4.02 No Material Adverse Change

59

SECTION 4.03 Organization, Powers, and Capital Stock

59

SECTION 4.04 Authorization; and Validity of this Agreement; Consents; etc.

59

SECTION 4.05 Compliance with Laws and Other Requirements

60

SECTION 4.06 Litigation

61

SECTION 4.07 Title to Properties

61

SECTION 4.08 Tax Liability

61

SECTION 4.09 Regulations U and X; Investment Company Act

61

SECTION 4.10 ERISA Compliance

62

SECTION 4.11 Subsidiaries; Joint Ventures

62

SECTION 4.12 Environmental Compliance

62

SECTION 4.13 No Misrepresentation

63

SECTION 4.14 Solvent

63

SECTION 4.15 Insurance

63

SECTION 4.16 Foreign Asset Control Regulations

63

SECTION 4.17 Intellectual Property; Licenses, Etc.

63

SECTION 4.18 Anti-Corruption Laws and Sanctions

63

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS OF THE BORROWER

 

 

SECTION 5.01 Reporting Requirements

64

SECTION 5.02 Payment of Taxes and Other Potential Liens

66

SECTION 5.03 Preservation of Existence

66

SECTION 5.04 Maintenance of Properties

66

SECTION 5.05 Access to Premises and Books

67

SECTION 5.06 Notices

67

SECTION 5.07 Addition and Removal of Guarantors

67

SECTION 5.08 Compliance with Laws and Other Requirements

68

SECTION 5.09 Use of Proceeds

68

 

 

ARTICLE VI

 

NEGATIVE COVENANTS OF THE BORROWER

 

 

SECTION 6.01 Financial Condition Covenants

68

SECTION 6.02 Liens and Encumbrances

69

SECTION 6.03 Limitation on Fundamental Changes

69

SECTION 6.04 Permitted Investments

70

SECTION 6.05 No Margin Stock

71

SECTION 6.06 Burdensome Agreements

71

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.07 Prepayment of Indebtedness

72

SECTION 6.08 Transactions with Affiliates

72

SECTION 6.09 Foreign Assets Control Regulations

72

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

 

SECTION 7.01 Events of Default

73

SECTION 7.02 Actions in Respect of the Letters of Credit upon Default

75

 

 

ARTICLE VIII

 

THE AGENT

 

 

SECTION 8.01 Authorization and Authority

76

SECTION 8.02 Rights as a Lender

76

SECTION 8.03 Duties of Agent; Exculpatory Provisions

76

SECTION 8.04 Reliance by Agent

77

SECTION 8.05 Delegation of Duties

78

SECTION 8.06 Resignation of Agent

78

SECTION 8.07 Non-Reliance on Agent and Other Lenders

79

SECTION 8.08 No Other Duties, etc.

79

SECTION 8.09 Releases of Guaranties

79

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

SECTION 9.01 Amendments, Etc.

80

SECTION 9.02 Notices, Etc.

80

SECTION 9.03 No Waiver; Remedies

82

SECTION 9.04 Costs and Expenses

82

SECTION 9.05 Right of Set-off

84

SECTION 9.06 Binding Effect

85

SECTION 9.07 Assignments and Participations

85

SECTION 9.08 Confidentiality

89

SECTION 9.09 Governing Law

90

SECTION 9.10 Execution in Counterparts

90

SECTION 9.11 Jurisdiction, Etc.

90

SECTION 9.12 Patriot Act Notice

91

SECTION 9.13 Other Relationships; No Fiduciary Duty

91

SECTION 9.14 Waiver of Jury Trial

91

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I - Commitments

 

Schedule II - Guarantors

 

Schedule III - Existing Liens

 

Schedule 2.01(b) - Existing Letters of Credit

 

Schedule 4.11 - Subsidiaries

 

Schedule 5.07 - Non-Guarantor Subsidiaries

 

Schedule 6.04 - Existing Investments

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Note

 

 

 

Exhibit B

-

Form of Notice of Revolving Credit Borrowing

 

 

 

Exhibit C

-

Form of Assignment and Assumption

 

 

 

Exhibit D

-

Form of Borrowing Base Certificate

 

 

 

Exhibit E

-

Form of Compliance Certificate

 

 

 

Exhibit F

-

Form of Guaranty

 

 

 

Exhibit G-1

-

Form of Opinion of Outside Counsel for the Borrower

 

 

 

Exhibit G-2

-

Form of Opinion of In-House Counsel for the Borrower

 

 

 

Exhibit H-1

-

Form of Assumption Agreement

 

 

 

Exhibit H-2

-

Form of Increase Notice

 

 

 

Exhibit I

-

Form of Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT
Dated as of November 21, 2014

 

THE RYLAND GROUP, INC., a Maryland corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and issuers of letters of credit (“Initial Issuing Banks”) listed on Schedule I
hereto, and CITIBANK, N.A. (“Citibank”), as agent (the “Agent”) for the Lenders
(as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

 

“Affiliate” means, with respect to any Person, any Person (a) which directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control with such Person, or (b) which directly, or indirectly
through one or more intermediaries, owns beneficially or of record twenty-five
percent (25%) or more of the Voting Stock of such Person.

 

“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention:  Bank Loan Syndications or such other
account of the Agent as is designated in writing from time to time by the Agent
to the Borrower and the Lenders for such purpose.

 

“Anniversary Date” has the meaning specified in Section 2.22(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism).

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

--------------------------------------------------------------------------------


 

“Applicable Margin” means a percentage per annum determined by reference to the
Leverage Ratio as set forth below:

 

Leverage Ratio

 

Applicable Margin for
Eurodollar Advances

 

Applicable Margin for Base
Rate Advances

 

<40%

 

1.625

%

0.625

%

>40% but <50%

 

1.750

%

0.750

%

>50% but <55%

 

2.000

%

1.000

%

>55%

 

2.250

%

1.250

%

 

The initial Applicable Margin shall be 2.000% for Eurodollar Advances and 1.000%
for Base Rate Advances 1.000%.  Any change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 5.01(f); provided, however, that if a Compliance Certificate
is not delivered on or prior to a date required by Section 5.01(f), then the
Applicable Margin shall be the highest Applicable Margin set forth in the
foregoing table until the first Business Day after such Compliance Certificate
is so delivered.

 

“Applicable Percentage” means a percentage per annum determined by reference to
the Leverage Ratio in effect on such date as set forth below:

 

Leverage Ratio

 

Applicable Percentage

 

<40%

 

0.25

%

>40% but <50%

 

0.30

%

>50% but <55%

 

0.35

%

>55%

 

0.40

%

 

The initial Applicable Percentage shall be 0.35%.  Any change in the Applicable
Percentage resulting from a change in the Leverage Ratio shall be effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 5.01(f); provided, however, that if
a Compliance Certificate is not delivered on or prior to a date required by
Section 5.01(f), then the Applicable Percentage shall be the highest Applicable
Percentage set forth in the foregoing table until the first Business Day after
such Compliance Certificate is so delivered.

 

“Approved Fund” means any entity that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Citigroup Global Markets Inc., J.P. Morgan
Securities LLC, Bank of the West, RBS Securities Inc. and Wells Fargo
Securities, LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

 

2

--------------------------------------------------------------------------------


 

“Assuming Lender” has the meaning specified in Section 2.21(c).

 

“Assumption Agreement” has the meaning specified in Section 2.21(c)(ii).

 

“Authorized Financial Officer” means any of the chief financial officer, chief
accounting officer, treasurer, assistant treasurer or controller of the
Borrower.

 

“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

 

(b)           ½ of one percent per annum above the Federal Funds Rate; and

 

(c)           the ICE Benchmark Administration Settlement Rate (or the successor
thereto if the ICE Benchmark Administration is no longer making such rates
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters LIBOR01 Page (or other commercially
available source providing such quotations as designated by the Agent from time
to time) at approximately 11:00 a.m. London time on such day); provided that if
One Month LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

 

“Borrowing Base”:  as of any date, an amount calculated as follows:

 

(a)           100% of Unrestricted Cash to the extent it exceeds $25,000,000;
plus

 

(b)           100% of the amount of Home Proceeds Receivable; plus

 

(c)           90% of the book value of Sold Construction in Progress and Sold
Completed Units; plus

 

3

--------------------------------------------------------------------------------


 

(d)           85% of the book value of Unsold Construction in Progress and
Unsold Completed Units; plus

 

(e)           subject to the limitations set forth below,

 

(i)            65% of the book value of Finished Lots; plus

 

(ii)           65% of the book value of Land Under Development; plus

 

(iii)          50% of the book value of Raw Land- Entitled.

 

Notwithstanding the foregoing, the sum of all amounts included in
clause (e) above shall be counted as a part of the Borrowing Base only to the
extent the sum of such amounts does not exceed 50% of the total Borrowing Base.

 

“Borrowing Base Applicability Period” means, as of any date of delivery of a
Compliance Certificate in accordance with Section 5.01(f), if the Leverage Ratio
is greater than or equal to the percentages specified below as of such date, the
period from the date of delivery of such Compliance Certificate until the date
of delivery of a subsequent Compliance Certificate calculating that the Leverage
Ratio is less than the percentage specified below as of such date:

 

For the Fiscal Quarter Ending as of the
following dates:

 

Leverage Ratio Equals or Exceeds the
following Percentage:

 

December 31, 2014

 

62

%

March 31, 2015

 

62

%

June 30, 2015

 

62

%

September 30, 2015

 

62

%

December 31, 2015

 

62

%

March 31, 2016

 

62

%

June 30, 2016

 

57.5

%

September 30, 2016

 

57.5

%

December 31, 2016 and the last day of each fiscal quarter thereafter

 

55

%

 

“Borrowing Base Availability” means the lesser of (a) the Revolving Credit
Commitments and (b) the Borrowing Base calculated in the most recently delivered
Borrowing Base Certificate minus Borrowing Base Usage.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” means a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit D.

 

“Borrowing Base Usage” means, as of the date of determination, the sum of
(i) Consolidated Debt outstanding at such time minus Subordinated Debt
outstanding at such time maturing more than one year after such date of
determination plus (ii) to the extent not included in such Consolidated Debt,
the Available Amount of all outstanding Letters of Credit.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of any Person, including any preferred stock, but
excluding any debt securities convertible into such equity.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” means any obligations under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances or, if the Agent and each
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and each applicable Issuing Bank.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means (i) short-term obligations of, or fully guaranteed by,
the United States, (ii) commercial paper rated A-1 or better by S&P or P-1 or
better by Moody’s, (iii) demand deposit accounts maintained in the ordinary
course of business, (iv) short term certificates of deposit and time deposits,
which mature within ninety (90) days from the date of issuance and which are
maintained with a Lender, a domestic commercial bank having capital and surplus
in excess of $100,000,000, or are fully insured by the FDIC, and (v) money
market funds substantially all the assets of which are described in the
preceding clauses

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules,

 

5

--------------------------------------------------------------------------------


 

guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Capital Stock representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by a
vote of a majority of the directors so nominated

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.

 

“Commitment Date” has the meaning specified in Section 2.21(b).

 

“Commitment Increase” has the meaning specified in Section 2.21(a).

 

“Competitor” means any Person that is itself, or is owned or Controlled by,
(i) a Homebuilder or (ii) engaged primarily in the business of investing in
distressed real estate and not a banking institution, life insurance company, or
other similar financial institution that ordinarily is engaged in the business
of making real estate loans in the ordinary course of business.

 

“Completed Unit” means a Unit as to which either (or both) of the following has
occurred:  (a) a notice of completion has been filed or recorded in the
appropriate real estate records; or (b) all necessary construction has been
completed in order to obtain a certificate of occupancy (whether or not such
certificate of occupancy has actually been obtained), or if a notice of
completion or certificate of occupancy is not required to be provided to, or
issued by, the applicable jurisdiction, respectively, the Unit is otherwise
ready for occupancy in accordance with applicable law.

 

“Compliance Certificate” means a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Debt” means, at any date, without duplication (a) all funded debt
of the Borrower and its Homebuilding Segment Subsidiaries determined on a
consolidated basis; plus (b) funded debt of Joint Ventures that are Subsidiaries
to the extent there is recourse to Borrower or any Homebuilding Segment
Subsidiary; plus (c) the sum of all reimbursement obligations with respect to
drawn Letters of Credit (excluding any portion of the actual or potential
reimbursement obligations that are secured by cash collateral) and, without
duplication, the maximum amount available to be drawn under all undrawn
Financial Letters of Credit (excluding any portion of the actual or potential
reimbursement obligations that are secured by cash collateral), in each case
issued for the account of, or guaranteed by, the Borrower or any of its
Homebuilding Segment Subsidiaries; plus (d) all guarantees of the Borrower or
its Homebuilding Segment Subsidiaries of funded debt of third parties; provided,
however, except as provided above in this definition with respect to Financial
Letters of Credit, in the case of any Contingent Obligation only amounts due and
payable at the time of determination will be included in the calculation of
Consolidated Debt; and plus (e) all Hedging Obligations of the Borrower and its
Homebuilding Segment Subsidiaries (measured at the Hedge Agreement Termination
Value); excluding, in each case, Indebtedness of a the Borrower to a
Homebuilding Segment Subsidiary or of a Homebuilding Segment Subsidiary to the
Borrower or another Homebuilding Segment Subsidiary, but, for the avoidance of
doubt, Consolidated Debt will not include Capitalized Lease Obligations or
liabilities relating to real estate not owned as determined under GAAP.

 

“Consolidated EBITDA” means, for any period, (a) the Consolidated Net Income,
plus cash distributions received by the Borrower from any Subsidiaries not
otherwise included in the determination of such Consolidated Net Income plus (b)
to the extent deducted from revenues in determining Consolidated Net Income: 
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) non-cash (including
impairment) charges, (vi) extraordinary losses, and (vii) loss on early
extinguishment of indebtedness, minus (c) to the extent added to revenues in
determining Consolidated Net Income, non-cash gains and extraordinary gains
(including for the avoidance of doubt, gains relating to the release of any tax
valuation asset reserves and gains on early extinguishment of indebtedness).

 

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense and capitalized interest and other charges amortized to cost of sales of
the Borrower and its Homebuilding Segment Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Incurred” means, for any period, the aggregate amount
(without duplication and determined in each case in accordance with GAAP) of
interest (excluding interest of the Borrower to any Homebuilding Segment
Subsidiary or of any Homebuilding Segment Subsidiary to the Borrower or any
other Homebuilding Segment Subsidiary) incurred, whether such interest was
expensed or capitalized, paid, accrued, or scheduled to be paid or accrued
during such period by the Borrower and its Homebuilding Segment Subsidiaries
during such period, including (a) the interest portion of all deferred payment
obligations, and (b) all commissions, discounts, and other fees and charges
(excluding premiums) owed with respect to bankers’ acceptances and letter of
credit financings (including, without limitation, letter of credit fees) and
Hedging Obligations, in each case to the extent

 

7

--------------------------------------------------------------------------------


 

attributable to such period.  For purposes of this definition, interest on
Capital Leases shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such Capital
Leases in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (or loss)
attributable to the Borrower and its Homebuilding Segment Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders equity, less Intangible Assets, of the Borrower and its
Homebuilding Segment Subsidiaries determined in accordance with GAAP on a
consolidated basis, all determined as of such date.

 

“Construction in Progress” means Finished Lots (a) for which a final subdivision
map has been recorded and (b) upon which construction has commenced, as
evidenced by the commencement of excavation for foundations, but has not been
completed.

 

“Contingent Obligation” means, any agreement, undertaking or arrangement by
which such Person assumes, guarantees, endorses, contingently agrees to purchase
or provide funds for the payment of, or otherwise becomes or is contingently
liable upon, the monetary obligation or monetary liability of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person, or otherwise assures any creditor of such other
Person against loss, including, without limitation, any comfort letter,
operating agreement, take-or-pay contract, “put” agreement or other similar
arrangement.

 

“Contractual Obligation” means, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means at any time, subject to Section 2.20(b), any Lender
that (a) has failed to (i) fund all or any portion of its Advances within two
Business Days of the

 

8

--------------------------------------------------------------------------------


 

date such Advances were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, any Issuing Bank, any Swing Line Bank or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Advances) within two Business
Days of the date when due, (b) has notified the Borrower, the Agent or any
Issuing Bank or Swing Line Bank in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swing Line Bank
and each Lender.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office or Affiliate of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

 

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied, which date is November 21, 2014.

 

“Eligible Assignee” means any of (i) a Lender or an Affiliate of a Lender; (ii)
a commercial bank organized under the laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least

 

9

--------------------------------------------------------------------------------


 

$250,000,000; (iii) a commercial bank organized under the laws of any other
country which is a member of the OECD, or a political subdivision of any such
country, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000, provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of OECD; (iv) a life
insurance company organized under the laws of any State of the United States, or
organized under the laws of any country and licensed as a life insurer by any
State within the United States and having admitted assets of at least
$1,000,000,000; (v) a nationally or internationally recognized investment
banking company or other financial institution in the business of making,
investing in or purchasing loans, or an Affiliate thereof organized under the
laws of any State of the United States or any other country which is a member of
OECD, and licensed or qualified to conduct such business under the laws of any
such State and having (1) total assets of at least $1,000,000,000 and (2) a net
worth of at least $250,000,000; or (vi) an Approved Fund.  Notwithstanding the
foregoing, (a) in no event shall a Defaulting Lender be deemed to be an Eligible
Assignee, and (b) “Eligible Assignee” shall not include the Borrower, any of the
Borrower’s Affiliates or a Competitor.

 

“Entitled Land” means (a) land where all requisite zoning requirements and land
use requirements have been satisfied, and all requisite approvals have been
obtained (on a final and unconditional basis) from all applicable governmental
authorities (other than approvals which are simply ministerial and
non-discretionary in nature), in order to develop the land as a residential
housing project and construct Units thereon; and (b) as to land located in
California, land which satisfies the requirements of clause (a) immediately
above, and which is subject to a currently effective vesting, tentative map
(unless a county or city where the land is located does not grant vesting
tentative maps) which has received all necessary approvals (on a final and
unconditional basis) by all applicable governmental authorities.

 

“Environmental Law” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in

 

10

--------------------------------------------------------------------------------


 

reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office or Affiliate of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum equal to the ICE Benchmark Administration Settlement Rate (or the
successor thereto if the ICE Benchmark Administration is no longer making such
rates available) applicable to Dollars (rounded upward to the next 1/100th of 1%
per annum) appearing on Reuters LIBOR01 Page (or any successor page) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period.  Notwithstanding the foregoing, if the Eurodollar Rate would
otherwise be less than zero, such Eurodollar Rate shall instead be deemed for
all purposes of this Agreement to be zero.

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes

 

11

--------------------------------------------------------------------------------


 

imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in an advance or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Advance or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Extending Lender” has the meaning specified in Section 2.22(b).

 

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Swing Line Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation adopted pursuant to such
published intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it; provided, that at any time when the Federal
Funds Rate would otherwise be less than zero, the Federal Funds Rate shall
instead be deemed for all purposes of this Agreement to be zero.

 

“Financial Letter of Credit” means a letter of credit that is not a Performance
Letter of Credit.

 

“Financial Services Subsidiary” means a Subsidiary engaged exclusively in
mortgage banking (including mortgage origination, loan servicing, mortgage
broker and title and escrow businesses), homeowners’ insurance, warranty
coverage, mortgage servicing, securities issuance, bond administration and
management services and related activities, including, without limitation, a
Subsidiary which facilitates the financing of mortgage loans and mortgage-backed
securities and the securitization of mortgage-backed bonds and other activities
ancillary thereto.

 

12

--------------------------------------------------------------------------------


 

“Finished Lots” means lots of Entitled Land as to which (a) a final subdivision
map has been recorded; (b) all major off-site construction and infrastructure
has been completed to local governmental requirements; (c) utilities have been
installed to local government requirements; and (d) building permits may be
pulled and construction commenced without the satisfaction of any further
material conditions.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Bank, such Defaulting Lender’s Ratable Share of outstanding Swing
Line Advances made by such Swing Line Bank other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect at the time any determination is made or financial statement is required
hereunder as promulgated by the American Institute of Certified Public
Accountants, the Accounting Principles Board, the Financial Accounting Standards
Board or any other body existing from time to time which is authorized to
establish or interpret such principles, applied on a consistent basis throughout
any applicable period, subject to any change required by a change in GAAP;
provided, however, that if any change in generally accepted accounting
principles from those applied in preparing the audited financial statements
referred to in Section 4.01 affects the calculation of any financial covenant
contained herein, (i) the Borrower, the Lenders and the Agent hereby agree to
make such amendments hereto to the effect that each such financial covenant is
not more or less restrictive than such covenant as in effect on the date hereof
using generally accepted accounting principles consistent with those reflected
in such financial statements, and (ii) pending the effectiveness of such
amendment, the Borrower shall not be in Default hereunder if, solely as a result
of such change in generally accepted accounting principles, the Borrower is not
in compliance with any financial covenant contained herein.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guaranty” means the Guaranty to be executed and delivered by each Guarantor,
substantially in the form of Exhibit F.

 

“Guarantors” means (a) each Subsidiary of Borrower indicated on Schedule II and
(b) any Subsidiary that hereafter guarantees the Obligations, subject, in the
case of either (a) or (b), to release of an entity as a guarantor as provided in
Section 5.07.

 

13

--------------------------------------------------------------------------------


 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, and all other substances or wastes regulated pursuant
to any Environmental Law.

 

“Hedge Agreement Termination Value” means, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Obligations, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Obligations (which
may include a Lender or any Affiliate of a Lender).

 

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities, or exchange transaction,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

 

“Home Proceeds Receivable” means, with respect to the Borrower or a Homebuilding
Segment Subsidiary, funds due to the Borrower or such Homebuilding Segment
Subsidiary held at an escrow or title company (including an escrow or title
company which is a subsidiary of the Borrower) following the sale and conveyance
of title of a Unit to a buyer.

 

“Homebuilder” means any Person that is listed on the most recent Builder 100
list published by Builder magazine, ranked by revenues or closings (or if such
list is no longer published, identified in such other published list or through
such other means as is mutually agreed by the Agent and the Borrower) or any
Affiliate of such Person.

 

“Homebuilding Segment Subsidiary” means each Subsidiary of the Borrower engaged
in the homebuilding segment of the Borrower, whose financial statements are
consolidated with the consolidated financial statements of the Borrower in
accordance with GAAP.  For avoidance of doubt, no Financial Services Subsidiary
shall be a Homebuilding Segment Subsidiary and each Subsidiary in the corporate
segment of the Borrower shall be a Homebuilding Segment Subsidiary.

 

“Increase Date” has the meaning specified in Section 2.21(a).

 

“Increase Notice” has the meaning specified in Section 2.21(c)(iii).

 

“Increasing Lender” has the meaning specified in Section 2.21(b).

 

14

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person at any date, means, without duplication, (a) all
liabilities and obligations, contingent or otherwise, of such Person, (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services which would appear as a liability on the
consolidated balance sheet of such Person (except those incurred in the ordinary
course of its business that would constitute ordinarily a trade payable to trade
creditors), (iv) evidenced by bankers’ acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person, except Liens described in clauses (b)-(e), (g), (j) and (l) of the
definition of “Permitted Liens”, so long as the obligations secured thereby are
not more than sixty (60) days delinquent, (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a Financial Letter
of Credit or a reimbursement obligation of such Person with respect thereto,
(ix) consisting of Hedging Obligations (measured at the Hedge Agreement
Termination Value), (x) consisting of Off-Balance Sheet Liabilities or (xi)
consisting of Contingent Obligations; and (b) obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information” has the meaning specified in Section 9.08.

 

“Information Memorandum” means the information memorandum dated October 24, 2014
used by the Arrangers in connection with the syndication of the Commitments.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, copyrights, trade names,
trademarks, patents, franchises, licenses, unamortized deferred charges and
unamortized debt discount.

 

“Interest Coverage Ratio” means, as of any date, for the applicable period of
the four quarters then ended, the ratio of (a) Consolidated EBITDA to (b)
Consolidated Interest Incurred.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below.  The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower
may, upon notice received by the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

 

15

--------------------------------------------------------------------------------


 

(a)           the Borrower may not select any Interest Period that ends after
the latest Termination Date;

 

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Investment” means (a) the purchase or other acquisition of capital stock or
other securities of another Person, (b) a loan, advance, extension of credit (by
way of guaranty or otherwise) or capital contribution to another Person or
(c) the purchase or other acquisition of assets of another Person that
constitute a business unit.  For purposes hereof, the book value of any
Investment shall be calculated in accordance with GAAP.

 

“IP Rights” has the meaning specified in Section 4.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 or any other Lender so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Initial Issuing Bank, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment.

 

“Joint Venture” means  a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or any other Loan

 

16

--------------------------------------------------------------------------------


 

Party is or becomes a party (other than tenancies in common), (b) whether or not
the Borrower is required to consolidate the joint venture in its financial
statements in accordance with GAAP, and (c) in which the Borrower or any other
Loan Party has or will have a total investment exceeding $250,000 or which has
total assets plus contingent liabilities exceeding $1,000,000.  For the purposes
of this definition, the Borrower’s or other Loan Party’s investment in a joint
venture shall be deemed to include any Capital Stock of the joint venture owned
by the Borrower or such Loan Party, any loans or advances to the Borrower or
such Loan Party from the joint venture, any contractual commitment, arrangement
or other agreement by the Borrower or such Loan Party to provide funds or credit
to the joint venture.

 

“Land Under Development” means Entitled Land upon which a final subdivision map
has been recorded and upon which construction of improvements has commenced and
is being diligently pursued but has not be completed.

 

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent for the benefit of the Issuing Banks and
the Lenders, over which the Agent shall have sole dominion and control, upon
terms as may be satisfactory to the Agent.

 

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.03 that have not been funded by the Lenders. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

 

“Lenders” means each Initial Lender, each Swing Line Bank, each Issuing Bank,
each Assuming Lender that shall become a party hereto pursuant to Section 2.21
or Section 2.22 and each Person that shall become a party hereto pursuant to
Section 9.07.

 

“Letter of Credit” has the meaning specified in Section 2.01(b).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in (a) the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment”, (b) if such Issuing Bank has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount of the Letter of Credit
Commitment set forth in such Assumption Agreement or (c) if such Issuing Bank
has entered into one or more Assignment and Assumptions, the Dollar amount set
forth for such Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.07(c) as such Issuing Bank’s “Letter of Credit Commitment”, in each
case as such amount may be reduced or increased prior to such time pursuant to
the terms of this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) an amount equal to the sum of 50% of the aggregate Revolving
Credit Commitments on the Effective Date and 50% of each Commitment Increase and
(c) the aggregate amount of the Revolving Credit Commitments, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.

 

“Leverage Ratio” means the ratio, as of any date, of (a) Consolidated Debt minus
Unrestricted Cash, to the extent Unrestricted Cash exceeds $25,000,000, divided
by (b) Consolidated Debt minus Unrestricted Cash, to the extent Unrestricted
Cash exceeds $25,000,000 plus Consolidated Tangible Net Worth.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the authorized filing by or
against a Person of any financing statement as debtor under the Uniform
Commercial Code or comparable law of any jurisdiction).  For the avoidance of
doubt, a restriction, covenant, easement, right of way, or similar encumbrance
affecting any interest in real property owned by any Loan Party and which does
not secure an obligation to pay money is not a Lien.

 

“Liquidity” means at any time, the sum of (i) all Unrestricted Cash held by the
Borrower and its Subsidiaries and (ii) the Borrowing Base Availability.

 

“Loan Document” means this Agreement, each Guaranty, each Guaranty Supplement,
if any, each Note, if any, and each L/C Related Document.

 

“Loan Parties” means, as of any date, collectively, the Borrower and the
Guarantors.  A “Loan Party” shall mean, the Borrower or any Guarantor,
individually.

 

“Material Adverse Effect” means a material adverse effect on (a)  the financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole;
(b)  the ability of the Loan Parties, taken as a whole, to perform their payment
or other material obligations under any Loan Document; or (c) the legality,
validity, binding effect, or enforceability against the Borrower or any other
Loan Party of any material obligations of the Borrower or any other Loan Party
under any Loan Document to which it is a party or the rights and remedies of the
Agent, the Issuing Banks or the Lenders thereunder.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances under Section 2.03(h),
an amount equal to 101% of the Fronting Exposure of all Issuing Banks with
respect to Letters of Credit issued and outstanding at such time and (ii) with
respect to Cash Collateral consisting of cash or deposit account balances under
Section 2.19, an amount equal to 100% of the Fronting Exposure of all Issuing
Banks with respect to Letters of Credit issued and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

18

--------------------------------------------------------------------------------


 

“Model Unit” means a Completed Unit to be used as a model home in connection
with the sale of Units in a residential housing project.

 

“Multiemployer Plan” means any employee benefit plan of  the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to  make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.22(b).

 

“Non-Recourse Indebtedness” means Indebtedness of the Borrower or any of its
Restricted Subsidiaries for which its liability is limited to the Real Estate
Inventory upon which it grants a Lien to the holder of such Indebtedness as
security for such Indebtedness (including, in the case of Indebtedness of a
Restricted Subsidiary which is a Subsidiary that holds title to Real Estate
Inventory, liability of that Subsidiary and liabilities secured by a pledge of
the equity interests of such Subsidiary (if such Real Estate Inventory
constitutes all or substantially all the assets of such Subsidiary)).

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender to the
Borrower.

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Obligations” means all advances to, and debts, liabilities and obligations of,
the Borrower and the Guarantors arising under any Loan Document or otherwise
with respect to any Borrowing, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

 

“OECD” means the Organization of Economic Cooperation and Development.

 

19

--------------------------------------------------------------------------------


 

“Off-Balance Sheet Liabilities” means (a) any repurchase obligation or liability
of such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any financing lease, any synthetic
lease (under which all or a portion of the rent payments made by the lessee are
treated, for tax purposes, as payments of interest, notwithstanding that the
lease may constitute an operating lease under GAAP) or any other similar lease
transaction, or (c) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing and which has an actual or implied interest
component but which does not constitute a liability on the consolidated balance
sheets of such Person and its Subsidiaries.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Advance, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.18(b)).

 

“Participant” has the meaning specified in Section 9.07(d).

 

“Participant Register” has the meaning specified in Section 9.07(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA and Section 412 of the Code in respect of which the Borrower or any
ERISA Affiliate is an “employer” as defined in Section 3(5) of ERISA.

 

“Performance Letter of Credit” means any letter of credit issued (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; (c) in
lieu of other

 

20

--------------------------------------------------------------------------------


 

contract performance, to secure performance warranties payable upon breach, and
to secure the performance of labor and materials, including, without limitation,
construction, bid, and performance bonds; or (d) to secure refund or advance
payments on contractual obligations where default of a performance-related
contract has occurred.

 

“Permitted Investments” means (a) readily marketable, direct, full faith, and
credit obligations of the United States, or obligations guaranteed by the full
faith and credit of the United States, maturing within not more than eighteen
(18) months from the date of acquisition; (b) short term certificates of deposit
and time deposits, which mature within eighteen (18) months from the date of
issuance and which are maintained with a Lender, a domestic commercial bank
having capital and surplus in excess of $100,000,000 or are fully insured by the
FDIC; (c) commercial paper or master notes maturing in 365 days or less from the
date of issuance rated either “P-1” by Moody’s, or “A” by S&P); (d) debt
instruments of a domestic issuer which mature in one (1) year or less and which
are rated “A” or better by Moody’s or S&P on the date of acquisition of such
investment; (e) demand deposit accounts which are maintained in the ordinary
course of business; (f) short term tax exempt securities including municipal
notes, commercial paper, auction rate floaters, and floating rate notes rated
either “P-1” by Moody’s or “A-1” by S&P which mature in one (1) year or less;
(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having one (1) of the two (2) highest
ratings obtainable from any two of S&P, Moody’s, or Fitch, Inc. (or, if at any
time no two (2) of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to the Agent);
(h) investment grade bonds, other than domestic corporate bonds issued by the
Borrower or any of its Affiliates, maturing no more than seven (7) years after
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A or the equivalent from any two (2) of S&P, Moody’s, or Fitch, Inc.
(or, if at any time no two (2) of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services
acceptable to the Agent); and (i) shares of money market, mutual, or similar
funds which invest primarily in securities of the type described in clauses
(a) through (h) above.

 

“Permitted Liens” means

 

(a)           Liens existing on the date of this Agreement and described on
Schedule III hereto;

 

(b)           Liens imposed by governmental authorities for Taxes not yet
subject to penalty or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP;

 

(c)           statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business provided that (i) the underlying obligations are not
overdue for a period of not more than 60 days or (ii) such Liens are being
contested in good faith and by appropriate proceedings and adequate reserves

 

21

--------------------------------------------------------------------------------


 

with respect thereto are maintained on the books of the Borrower in accordance
with GAAP;

 

(d)           Liens securing the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           easements, rights-of-way, zoning restrictions, assessment district
or similar Liens in connection with municipal financing or community development
bonds, and similar restrictions, encumbrances or title defects which, singly or
in the aggregate, do not in any case materially detract from the value of the
real estate subject thereto (as such real estate is used by the Borrower or any
of its Restricted Subsidiaries) or interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries;

 

(f)            Liens arising by operation of law in connection with judgments,
only to the extent, for an amount and for a period not resulting in an Event of
Default hereunder with respect thereto;

 

(g)           pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation and deposits securing liability to insurance
carriers under insurance arrangements;

 

(h)           Liens securing Indebtedness of a Person existing at the time such
Person becomes a Loan Party or Restricted Subsidiary or is merged with or into
the Borrower or any of its Restricted Subsidiaries and Liens on assets or
properties at the time of acquisition thereof, provided that such Liens were in
existence prior to the date of such acquisition, merger or consolidation, were
not incurred in anticipation thereof and do not extend to any other assets;

 

(i)            Liens securing Non-Recourse Indebtedness of the Borrower and its
Subsidiaries;

 

(j)            Liens securing obligations of the Borrower or any of its
Restricted Subsidiaries to any third party in connection with (i) Profit and
Participation Agreements, (ii) any option or right of first refusal to purchase
real property or marketing deed of trust granted to the master developer or the
seller of real property that arises as a result of the non-use or
non-development of such real property by the Borrower or any of its Restricted
Subsidiaries or relates to the coordinated marketing and promotion by the master
developer, or (iii) joint development agreements with third parties to perform
and/or pay for or reimburse the costs of construction and/or development related
to or benefiting the Borrower’s or any of its Restricted Subsidiaries’ property
and property belonging to such third parties, in each case entered into in the
ordinary course of the Borrower’s or such Restricted Subsidiary’s business;

 

22

--------------------------------------------------------------------------------


 

(k)           Liens securing Indebtedness incurred to refinance any Indebtedness
that was previously so secured by a Lien and permitted hereunder (which
refinancing Indebtedness may exceed the amount refinanced, provided such
refinancing Indebtedness is otherwise permitted under this Agreement) upon terms
and conditions substantially similar to the terms of the Lien securing such
refinanced Indebtedness immediately prior to it having been so refinanced;

 

(l)            Liens securing Hedging Obligations arising in the ordinary course
of business of the Borrower or any of its Restricted Subsidiaries and not for
speculative purposes;

 

(m)          Liens arising from vexatious, frivolous or meritless claims, suits,
action or filings, or other similar bad faith actions, taken by a Person not an
Affiliate of the Borrower; provided that the Borrower or a Restricted
Subsidiary, as applicable, is disputing such Lien in good faith and by
appropriate proceedings;

 

(n)           Liens securing obligations of the Borrower or any of its
Restricted Subsidiaries arising in connection with letters of credit or letter
of credit facilities;

 

(o)           Liens on leases of Model Units and rights of tenants under leases
and rental agreements covering real property entered into in the ordinary course
of business of the Person owning the real property;

 

(p)           Liens securing Capital Lease Obligations incurred in the ordinary
course of business;

 

(q)           Liens incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attached to such goods or assets;

 

(r)            Liens in favor of collecting banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments on
deposits with or in possession of such banks, other than relating to
Indebtedness; and

 

(s)            Liens securing other Indebtedness or obligations in an amount not
in excess of $35,000,000 in the aggregate.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
other than a Multiemployer Plan, that is subject to Title IV of ERISA or
Section 412 of the Code in respect of which the Borrower or any ERISA Affiliate
is an “employer” as defined in Section 3(5) of ERISA.

 

23

--------------------------------------------------------------------------------


 

“Profit and Participation Agreement” means an agreement, secured by a deed of
trust, mortgage or other Lien against a property or asset, with respect to which
the purchaser of such property or asset agrees to pay the seller of such
property or asset a profit, price, premium participation or other similar amount
in respect of such property or asset.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 7.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

 

“Raw Land — Entitled” means land not under development which is Entitled Land.

 

“Raw Land — Unentitled” means land not under development which is not Entitled
Land but which the Borrower in its reasonable commercial judgment believes it
will be able to develop as residential property for its own use and not to be
held speculatively.

 

“Real Estate Inventory” means Construction in Progress, Completed Units
(including Model Units), Finished Lots, Land Under Development, Raw Land —
Entitled and Raw Land — Unentitled.

 

“Recent Balance Sheet” has the meaning specified in Section 4.07.

 

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

 

“Register” has the meaning specified in Section 9.07(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System (or any successor) as in effect from time to time.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System (or any successor) as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any

 

24

--------------------------------------------------------------------------------


 

such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments.  The Revolving Credit Advances and Revolving Credit Commitments of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Requirement of Law” means any law, treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Restricted Payments” means with respect to any Person, any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or any payment on account of, including any sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Person or any of its Subsidiaries, or any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of such Person or any of its Subsidiaries.

 

“Restricted Subsidiaries” means, as of any date, the Subsidiaries of the
Borrower which are not Unrestricted Subsidiaries.

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders.

 

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c), in each case as such amount
may be reduced or increased pursuant to the terms of this Agreement.

 

“Revolving Credit Facility” means an amount equal to the aggregate amount of all
Revolving Credit Commitments.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Financial, Inc.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

25

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, the, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person controlled by any such Person
or Persons.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

“Securities Act” has the meaning specified in Section 5.01(e).

 

“Senior Officer” means the chief executive officer, chief financial officer,
general counsel or treasurer of the Borrower.

 

“Sold” means, with respect to any item of Real Estate Inventory, that (a) a
third party purchase contract has been executed for such item of Real Estate
Inventory; (b) the third party purchaser for such item of Real Estate Inventory
has made a cash deposit for such item; and (c) such third party purchaser’s
obligation to purchase such item of Real Estate Inventory pursuant to such third
party purchase contract is not subject to any contingencies other than the
contingency that it shall have obtained mortgage financing or that it shall have
sold other identified property.

 

“Solvent”, when used with respect to any Person, means that, as of any date of
determination, (a) the aggregate fair market value of such Person’s assets
exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) such person has not incurred debts beyond such
Person’s ability to pay such debts as they mature (taking into account all
reasonably anticipated financing and refinancing proceeds), and (c) such Person
does not have unreasonably small capital to conduct such Person’s businesses. 
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities will be computed as the amount which, in light of all the facts
and circumstances existing at such time, represent the amount that can be
reasonably be expected to become an actual or matured liability discounted to
present value at rates believed to be reasonable by such Person.

 

“Subordinated Debt” means any Indebtedness of the Borrower or any other Loan
Party which is subordinated to the Obligations at all times (including in
respect of any amendment or modification thereto) pursuant to terms reasonably
satisfactory to the Agent.

 

“Subsidiary” means, as to any Person, (a) any corporation, limited liability
company, association or other business entity (other than a partnership), of
which more than fifty percent (50%) of the total voting power of the equity
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the board of directors or other

 

26

--------------------------------------------------------------------------------


 

governing body thereof are at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and (b) any partnership (i) the sole general
partner or the  managing general partner of which is such Person or a Subsidiary
of such Person or (ii) the only general partners of which are such Person or one
or more Subsidiaries of such Person (or any combination hereof).

 

“Swing Line Advance” means an advance made by any Swing Line Bank pursuant to
Section 2.01(c) or any Lender pursuant to Section 2.02(b).

 

“Swing Line Bank” means Citibank, N.A. or any Eligible Assignee to which a
portion of the Swing Line Commitment hereunder has been assigned pursuant to
Section 9.07 or any other Lender so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Swing Line Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Person shall have a Swing Line Commitment.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank.

 

“Swing Line Commitment” means with respect to any Swing Line Bank at any time
the amount set forth opposite such Swing Line Bank’s name on Schedule I hereto,
as such amount may be reduced pursuant to the terms of this Agreement.

 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earlier of (a) November 21, 2018, subject to the
extension thereof pursuant to Section 2.22 and (b) the date of termination in
whole of the Commitments pursuant of the terms of this Agreement; provided,
however, that the Termination Date of any Lender that is a Non-Extending Lender
to any requested extension pursuant to Section 2.22 shall be the Termination
Date in effect immediately prior to the applicable Anniversary Date for all
purposes of this Agreement.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the

 

27

--------------------------------------------------------------------------------


 

Borrower or its specified Subsidiaries in an amount equal to the excess of
(a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share
of (A) the aggregate Available Amount of all the Letters of Credit outstanding
at such time, (B) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Lender and outstanding at such time and (C) the aggregate principal amount
of all Swing Line Advances then outstanding.

 

“United States” or “U.S.” means  the United States of America.

 

“Unit” means a single family residential housing unit available for sale.

 

“Unsold” means, with respect to any item of Real Estate Inventory, that such
item of Real Estate Inventory is not Sold.

 

“Unrestricted Cash” means cash and Cash Equivalents of the Borrower and its
Homebuilding Segment Subsidiaries that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of the applicable Loan Party.

 

“Unrestricted Subsidiary” means (i) any Financial Services Subsidiary and
(ii) any Subsidiary designated by the Borrower (each, a “Designated Subsidiary”)
as an Unrestricted Subsidiary resulting from any investment (including any
guarantee of Indebtedness) made by the Borrower or any of its Homebuilding
Segment Subsidiaries in joint ventures engaged in homebuilding, land acquisition
or land development businesses and businesses that are reasonably related
thereto or reasonable extensions thereof with unaffiliated third parties;
provided that the aggregate amount of investments in all Designated Subsidiaries
(excluding Financial Services Subsidiaries) shall not exceed $15,000,000 (with
the amount of each investment being calculated based upon the amount of
investments made on or after the date such joint venture becomes a Subsidiary);
provided, further, that if the Borrower subsequently designates a Subsidiary,
which previously had been designated an Unrestricted Subsidiary, to be a
Restricted Subsidiary, then the amount of any investments in such Subsidiary
made on or after the date such joint venture became a Restricted Subsidiary
shall be credited against the $15,000,000 basket set forth in this definition
(up to a maximum amount of $15,000,000).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).

 

28

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agents” means the Borrower and the Agent.

 

“Voting Stock” with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (whether at all times or only
so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the board of directors of
such Person.

 

SECTION 1.02  Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from”  means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

SECTION 1.04  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01  The Advances and Letters of Credit.  (a)  The Revolving Credit
Advances.  Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances denominated in Dollars to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
not to exceed such Lender’s Unused Commitment.  Each

 

29

--------------------------------------------------------------------------------


 

Revolving Credit Borrowing shall be in an amount not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall consist of Revolving
Credit Advances of the same Type made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments.  Within the limits
of each Lender’s Revolving Credit Commitment, the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

 

(b)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) denominated in Dollars for the account of the Borrower and its
specified Subsidiaries from time to time on any Business Day during the period
from the Effective Date until 30 days before the Termination Date applicable to
such Issuing Bank in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time or such other amount mutually agreed between such
Issuing Bank and the Borrower and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Commitments of the Lenders at such time. 
Except as provided in Section 2.03(h), no Letter of Credit shall have an
expiration date (including all rights of the Borrower or the beneficiary to
require renewal) later than 10 Business Days before the Termination Date then
applicable to such Issuing Bank, provided that no Letter of Credit may expire
after the Termination Date of any Non-Extending Lender if, after giving effect
to such issuance, the aggregate Revolving Credit Commitments of the Extending
Lenders (including any replacement Lenders) for the period following such
Termination Date would be less than the Available Amount of the Letters of
Credit expiring after such Termination Date.  Within the limits referred to
above, the Borrower may from time to time request the issuance of Letters of
Credit under this Section 2.01(b).  Each letter of credit listed on Schedule
2.01(b) shall be deemed to constitute a Letter of Credit issued hereunder, and
each Lender that is an issuer of such a Letter of Credit shall, for purposes of
Section 2.03, be deemed to be an Issuing Bank for each such letter of credit,
provided that any renewal or replacement of any such letter of credit shall be
issued by an Issuing Bank pursuant to the terms of this Agreement.

 

(c)           The Swing Line Advances.  Each Swing Line Bank severally agrees,
on the terms and conditions hereinafter set forth, to make Swing Line Advances
denominated in Dollars to the Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date applicable to
such Swing Line Bank (i) in an aggregate amount not to exceed at any time
outstanding $25,000,000 (the “Swing Line Facility”) and such Swing Line Bank’s
Swing Line Commitment at such time and (ii) in an amount for each such Advance
not to exceed the Unused Commitments of the Lenders on such Business Day.  No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance.  Each Swing Line Borrowing shall be
in an amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of a Base Rate Advance.  Within the limits of the
Swing Line Facility and within the limits referred to in clause (ii) above, the
Borrower may borrow under this Section 2.01(c), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(c).

 

SECTION 2.02  Making the Advances.  (a)  Except as otherwise provided in
Section 2.02(b) or Section 2.03(c), each Revolving Credit Borrowing shall be
made on notice,

 

30

--------------------------------------------------------------------------------


 

given not later than (x) 2:00 P.M. (New York City time) on the third Business
Day prior to the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Eurodollar Rate Advances, or
(y) 2:00 P.M. (New York City time) on the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Base Rate
Advances, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof by telecopier.  Each such notice of a Revolving Credit Borrowing
(a “Notice of Revolving Credit Borrowing”) shall be electronic mail or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Revolving Credit Borrowing, (ii) Type of Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance.  Each Lender shall, before 4:00 P.M. (New York City
time) on the date of such Revolving Credit Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Revolving Credit
Borrowing.  After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower requesting the Revolving Credit Borrowing at the
Agent’s address referred to in Section 9.02; provided, however, that the Agent
shall first make a portion of such funds equal to the aggregate principal amount
of any Swing Line Advances made by the Swing Line Banks and by any other Lender
and outstanding on the date of such Revolving Credit Borrowing, plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Banks and such other Lenders for repayment of such Swing Line Advances.

 

(b)           Each Swing Line Borrowing shall be made on notice, given not later
than 3:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to each Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders.  Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by electronic mail or
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the fifth Business Day after the requested date
of such Borrowing).  Each Swing Line Bank shall, before 4:00 P.M. (New York City
time) on the date of such Swing Line Borrowing, make such Swing Line Bank’s
ratable portion of such Swing Line Borrowing available (based on the respective
Swing Line Commitments of the Swing Line Banks) to the Agent at the Agent’s
Account, in same day funds.  After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 9.02.  Upon written demand by any Swing Line Bank with a Swing
Line Advance, with a copy of such demand to the Agent, each other Lender will
purchase from such Swing Line Bank, and such Swing Line Bank shall sell and
assign to each such other Lender, such other Lender’s Ratable Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Swing Line Bank,
by deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender.  The Borrower hereby agrees to each such sale and
assignment.  Each Lender agrees to purchase its Ratable Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank which made such Advance, provided that notice of such demand
is given not later than 11:00 A.M. (New York City time) on such Business Day or

 

31

--------------------------------------------------------------------------------


 

(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  Upon any such assignment by Swing Line Bank to any
other Lender of a portion of a Swing Line Advance, such Swing Line Bank
represents and warrants to such other Lender that such Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, this Agreement, the Notes or any Loan Party.  If and to
the extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
such Lender is required to have made such amount available to the Agent until
the date such amount is paid to the Agent, at the Federal Funds Rate.  If such
Lender shall pay to the Agent such amount for the account of such Swing Line
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by such Swing Line Bank shall be reduced by such amount on
such Business Day.

 

(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than ten
(10) separate Revolving Credit Borrowings.

 

(d)           Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower.  In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date.

 

(e)           Unless the Agent shall have received notice from a Lender or a
Swing Line Bank prior to the time of any Revolving Credit Borrowing or Swing
Line Borrowing, as the case may be, that such Lender or Swing Line Bank will not
make available to the Agent such Lender’s or Swing Line Bank’s ratable portion
of such Revolving Credit Borrowing or Swing Line Borrowing, as the case may be,
the Agent may assume that such Lender or Swing Line Bank has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender or Swing Line Bank
shall not have so made such ratable portion available to the Agent, such Lender
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid

 

32

--------------------------------------------------------------------------------


 

to the Agent, at (i) in the case of the Borrower, the interest rate applicable
at the time to the Advances comprising such Borrowing and (ii) in the case of
such Lender or Swing Line Bank, the Federal Funds Rate.  If such Lender or Swing
Line Bank shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s or Swing Line Bank’s Advance as part of
such Borrowing for purposes of this Agreement.

 

(f)            The failure of any Lender or Swing Line Bank to make the
Revolving Credit Advance or Swing Line Advance to be made by it as part of any
Borrowing shall not relieve any other Lender or Swing Line Bank of its
obligation, if any, hereunder to make its Revolving Credit Advance or Swing Line
Advance on the date of such Revolving Credit Borrowing or Swing Line Borrowing
as the case may be, but no Lender or Swing Line Bank shall be responsible for
the failure of any other Lender or Swing Line Bank to make the Revolving Credit
Advance or Swing Line Advance to be made by such other Lender or Swing Line Bank
on the date of any Revolving Credit Borrowing or Swing Line Borrowing, as the
case may be.

 

SECTION 2.03  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  (i) Each Letter of Credit shall be issued
upon notice, given not later than 3:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof.  Each such notice by the Borrower of Issuance of a Letter of
Credit (a “Notice of Issuance”) shall be by electronic mail or telecopier
specifying therein the requested (A) date of such Issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, (C) expiration
date of such Letter of Credit, (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit, such Letter of Credit
shall be issued pursuant to such application and agreement for letter of credit
as such Issuing Bank and the Borrower shall agree for use in connection with
such requested Letter of Credit (a “Letter of Credit Agreement”).  If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its reasonable discretion (it being understood that any such form shall have
only explicit documentary conditions to draw and shall not include discretionary
conditions), such Issuing Bank shall, unless such Issuing Bank has received
written notice from any Lender or the Agent, at least one Business Day prior to
the requested date of Issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Section 3.02 shall not then
be satisfied, then, subject to the terms and conditions hereof, on the requested
date, issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices.  Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, as such Issuing Bank or the
Agent may reasonably require.  In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.  Notwithstanding anything to the
contrary in this Agreement, the Issuing Banks may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

33

--------------------------------------------------------------------------------


 

(b)           Participations.  By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of
Credit.  The Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower on the date made,
or of any reimbursement payment required to be refunded to the Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to the
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.02.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or,
except as provided in Section 2.03(h), termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to a Commitment Increase in accordance with
Section 2.21, an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.

 

(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
on the date made shall constitute for all purposes of this Agreement the making
by any such Issuing Bank of an Advance, which shall be a Base Rate Advance, in
the amount of such draft, without regard to whether the making of such an
Advance would exceed such Issuing Bank’s Unused Commitment.  Each Issuing Bank
shall give prompt notice of each drawing under any Letter of Credit issued by it
to the Borrower and the Agent.  Upon written demand by such Issuing Bank, with a
copy of such demand to the Agent and the Borrower, each Lender shall pay to the
Agent such Lender’s Ratable Share of such outstanding Advance pursuant to
Section 2.03(b).  Each Lender acknowledges and agrees that its obligation to
make Advances pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or, except as
provided in Section 2.03(h), termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank.  Each Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If and to the extent that any Lender shall not have
so made the amount of such Advance available to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date of demand by any such Issuing Bank until the date

 

34

--------------------------------------------------------------------------------


 

such amount is paid to the Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable.  If such Lender shall pay to
the Agent such amount for the account of any such Issuing Bank on any Business
Day, such amount so paid in respect of principal shall constitute an Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.

 

(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent (with a copy to the Borrower) on the first Business Day of each month
a written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit and (B) to the Agent (with a copy to the
Borrower) on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.

 

(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

 

(f)            Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the Issuing Banks and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each trade Letter of
Credit.  Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(g)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

(h)           Expiry of Letters of Credit.  Each Letter of Credit shall expire
not later than the earlier of (i) eighteen (18) months after its date of
Issuance and (ii) the date that is 544 days after the Termination Date
applicable to the applicable Issuing Bank, provided that (A) any Letter of
Credit with a one-year or eighteen month term may provide for the renewal

 

35

--------------------------------------------------------------------------------


 

thereof for additional one-year or eighteen month periods (which shall in no
event extend beyond the date referred to in clause (ii) above) and (B) at least
30 days prior to the applicable Termination Date, the Borrower shall, to the
extent of the balance, replace outstanding Letters of Credit and/or deposit an
amount equal to the Minimum Collateral Amount in cash in a cash collateral
account established with the Agent for the benefit of the Lenders on terms and
conditions satisfactory to the Agent.  The participations of each Non-Extending
Lender in each outstanding Letter of Credit shall terminate on the Termination
Date applicable to such Non-Extending Lender, and the participations of each
other Lender shall termination on the Termination Date applicable to the Issuing
Bank in respect of any Letter of Credit extended in accordance with the terms of
the proviso to the immediately preceding sentence.

 

(i)            No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its Related Parties shall be liable or responsible for:  (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the failure to obtain any
document (other than any sight draft, certificates and documents expressly
required by the applicable Letter of Credit); (c) validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; or (d) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit, except that the Borrower shall have a claim
against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower or any of its Subsidiaries that the Borrower proves were caused
by such Issuing Bank’s willful misconduct or gross negligence.  In furtherance
and not in limitation of the foregoing, such Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; provided
that nothing herein shall be deemed to excuse such Issuing Bank if it acts with
gross negligence or willful misconduct in accepting such documents.

 

SECTION 2.04  Fees.  (a)  Commitment Fee.  The Borrower agrees to pay to the
Agent for the account of each Lender a commitment fee on the aggregate amount of
such Lender’s Unused Commitment from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assumption Agreement or in
the Assignment and Assumption pursuant to which it became a Lender in the case
of each other Lender until the Termination Date applicable to such Lender at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing December 31, 2014, and on the Termination Date applicable
to such Lender.  For purposes of determining the commitment fee payable to each
Lender that is (or has an Affiliate that is) a Swing Line Bank, Swing Line Loans
made by such Swing Line Bank shall be deducted from the Unused Commitment of
such Lender.

 

(b)           Letter of Credit Fees.  (i)  The Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurodollar Rate Advances in effect from time to time during such calendar
quarter, payable in arrears for each quarter ending on the last day of each

 

36

--------------------------------------------------------------------------------


 

March, June, September and December, commencing with the quarter ended
December 31, 2014, within ten (10) days after receipt of the written report with
respect to such respective quarter referenced in Section 2.03(d)(B), and on the
Termination Date; provided that the Applicable Margin shall be 2% above the
Applicable Margin in effect upon the occurrence and during the continuation of
an Event of Default if the Borrower is required to pay default interest pursuant
to Section 2.07(b).

 

(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
a fronting fee of 0.125% per annum on the Available Amount of each Letter of
Credit issued by such Issuing Bank, payable in arrears quarterly on the last day
of each March, June, September and December, commencing with the quarter ended
December 31, 2014, and on the Termination Date applicable to such Issuing Bank,
and such other commissions, issuance fees, transfer fees and other fees and
charges in connection with the Issuance or administration of each Letter of
Credit as the Borrower and such Issuing Bank shall agree.

 

(c)           Agent’s Fees.  The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

 

SECTION 2.05  Termination or Reduction of the Commitments.  (a)  Optional.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(b)           Change of Control.  In the event that a Change of Control occurs,
the Agent shall at the request, or may with the consent, of the Required
Lenders, by notice to the Borrower, declare the obligation of each Lender to
make Advances (other than Advances to be made by a Lender pursuant to
Section 2.02(b) or by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit to be terminated, whereupon
the same shall forthwith terminate in full.

 

SECTION 2.06  Repayment of Advances and Letter of Credit Drawings. 
(a) Revolving Credit Advances.  The Borrower shall repay to the Agent for the
ratable account of each Lender on the Termination Date applicable to such Lender
the aggregate principal amount of the Revolving Credit Advances made by such
Lender and then outstanding.

 

(b)           Letter of Credit Drawings.  The obligations of the Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by the Borrower is without prejudice to, and does not
constitute a waiver of, any rights the Borrower might have or might acquire,
under the ISP, the UCP or otherwise, as a result of the payment by any Lender of
any draft or the reimbursement by the Borrower thereof):

 

37

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(iii)          the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(iv)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

 

(vi)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents;

 

(vii)         waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of the Borrower or any waiver
by such Issuing Bank which does not in fact materially prejudice the Borrower;

 

(viii)        honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(ix)          any payment made by any Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or

 

(x)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

 

(c)           Swing Line Advances.  The Borrower shall repay to the Agent for
the ratable account of the Swing Line Banks and each other Lender which has made
a Swing Line

 

38

--------------------------------------------------------------------------------


 

Advance the outstanding principal amount of each Swing Line Advance made to it
by each of them on the earlier of the maturity date specified in the applicable
Notice of Swing Line Borrowing (which maturity shall be no later than five
Business Days after the requested date of such Borrowing) and the latest
Termination Date.

 

SECTION 2.07  Interest on Advances.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance and for each Swing Line Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the Applicable Margin in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full or Swing Line Advance is paid in full.

 

(ii)           Eurodollar Rate Advances.  During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 7.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 7.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

 

SECTION 2.08  Interest Rate Determination.  (a)  The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

 

39

--------------------------------------------------------------------------------


 

(b)           If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Revolving Credit Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

(d)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(e)           Upon the occurrence and during the continuance of any Event of
Default (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefore, be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

 

(f)            If Reuters LIBOR01 Page is unavailable for any Eurodollar Rate
Advances,

 

(i)            the Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

 

(ii)           each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and or if
such Advance is then a Base Rate Advance, will continue as a Base Rate Advance,
and

 

(iii)          the obligation of the Lenders to make Eurodollar Rate Advances or
to Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

(g)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and

 

40

--------------------------------------------------------------------------------


 

(ii) a proper calculation of the Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Agent for the account of the applicable Lenders or the
Issuing Banks, as the case may be, promptly after demand by the Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Agent, any Lender or any Issuing Bank), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This paragraph shall not limit the rights of the Agent, any Lender
or any Issuing Bank, as the case may be, under Section 2.04 or 2.07(b), or under
Article VII.  The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

SECTION 2.09  Optional Conversion of Revolving Credit Advances.  The Borrower
may on any Business Day, upon notice given to the Agent not later than 2:00 P.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of Revolving Credit Advances of one Type comprising the same
Borrowing into Revolving Credit Advances of the other Type; provided, however,
that any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurodollar Rate
Advances, any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.02(c) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.02(c).  Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Revolving Credit Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance.  Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

SECTION 2.10  Prepayments of Advances.  (a)  Optional.  The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 2:00 P.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay, without
penalty, the outstanding principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment of Revolving Credit Advances shall be in an
aggregate principal amount of not less than $1,000,000 or an integral multiple
of $1,000,000 in excess thereof, (y) each partial prepayment of Swing Line
Advances shall in an aggregate principal amount of not less than $1,000,000 and
(z) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(f).

 

(b)           Mandatory.  (i)  If at any date during any Borrowing Base
Applicability Period, Borrowing Base Usage exceeds the Borrowing Base on such
date, the Borrower shall prepay the outstanding principal amount of any
Advances, or Cash Collateralize outstanding Letters of Credit, in an aggregate
amount equal to such excess; provided that if the Borrower has

 

41

--------------------------------------------------------------------------------


 

Cash Collateralized Letters of Credit in accordance with Section 2.19(a), the
Available Amount of the outstanding Letters of Credit shall be deemed to have
been reduced by the amount of such Cash Collateral.

 

(ii)           If, on any date, the sum of the aggregate principal amount of all
Advances plus the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the aggregate Revolving Credit Commitments (including as
reduced in accordance with Section 2.05(b)), the Borrower shall prepay the
outstanding principal amount of any Advances, and Cash Collateralize outstanding
Letters of Credit, in an aggregate amount sufficient to reduce such sum to an
amount not to exceed 100% of the aggregate Revolving Credit Commitments;
provided that if the Borrower has Cash Collateralized Letters of Credit in
accordance with Section 2.19(a), the Available Amount of the outstanding Letters
of Credit shall be deemed to have been reduced by the amount of such Cash
Collateral.

 

(iii)          Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c).  The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders.

 

SECTION 2.11  Increased Costs.  (a)  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Advances made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or

 

42

--------------------------------------------------------------------------------


 

amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Adequacy.  If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender
(i) setting forth the amount or amounts necessary to compensate such Lender or
its holding company as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower and (ii) providing reasonable details of the event or
events giving rise to the claim or claims for additional payment, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

SECTION 2.12  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand be Converted into a Base Rate Advance and (b) the obligation of
the Lenders to make Eurodollar Rate Advances or to Convert Revolving Credit
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 2.13  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M.

 

43

--------------------------------------------------------------------------------


 

(New York City time) on the day when due in Dollars to the Agent at the Agent’s
Account in same day funds.  The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.04(b),
2.11, 2.14 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon any Assuming Lender becoming a Lender hereunder as a result of
a Commitment Increase pursuant to Section 2.21 or an extension of the
Commitments pursuant to Section 2.22 and upon the Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Increase Date or extension date,
as applicable, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender.  Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.

 

(c)           All computations of interest based on Citibank’s base rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate, the Federal
Funds Rate or One Month LIBOR and of fees and Letter of Credit commissions shall
be made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to

 

44

--------------------------------------------------------------------------------


 

the extent the Borrower shall not have so made such payment in full to the
Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

 

SECTION 2.14  Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or
on account of any obligation of the Borrower under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.07(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (d).

 

45

--------------------------------------------------------------------------------


 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.14,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(f)            Status of Lenders.  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Agent, prior to
the date on which such Lender becomes a Lender under this Agreement and at the
any other time or times reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(f) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or

 

46

--------------------------------------------------------------------------------


 

reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations

 

47

--------------------------------------------------------------------------------


 

under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

SECTION 2.15  Sharing of Payments, Etc.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:

 

48

--------------------------------------------------------------------------------


 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances or participations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.16  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.

 

(b)           The Register maintained by the Agent pursuant to
Section 9.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Assumption
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Agent from the Borrower
hereunder and each Lender’s share thereof.

 

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

 

49

--------------------------------------------------------------------------------


 

SECTION 2.17  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for working
capital and general corporate purposes, including acquisitions, of the Borrower
and its Subsidiaries.

 

SECTION 2.18  Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.18(a), or if any Lender is a Defaulting Lender, a Non-Extending Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)            the Borrower shall have paid to the Agent the assignment fee (if
any) specified in Section 9.07;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 9.04(f)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable law; and

 

50

--------------------------------------------------------------------------------


 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.19  Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the Agent or
any Issuing Bank (with a copy to the Agent), the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to any reallocation pursuant
to Section 2.20(a) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below.  If at any time the
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Agent and the Issuing Banks as herein provided or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Agent, pay or provide to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.19 or
Section 2.20 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.19 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.20 the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

 

51

--------------------------------------------------------------------------------


 

SECTION 2.20  Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Agent as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank or Swing Line Bank
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.19; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Advances under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.19; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or Swing Line
Banks as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Banks or Swing Line Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or L/C Obligations in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or L/C Obligations owed to, such Defaulting Lender until
such time as all Advances and funded and unfunded participations in L/C
Obligations and Swing Line Advances are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.20(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to

 

52

--------------------------------------------------------------------------------


 

this Section 2.20(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  (A)  No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive letter of
credit fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Ratable Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.19.

 

(C)          With respect to any letter of credit fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Advances that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swing Line Bank, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swing Line Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(ii)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(iii)          Cash Collateral, Repayment of Swing Line Advances.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Advances in an amount
equal to the Swing Line Banks’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.19.

 

53

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the Borrower, the Agent and each Swing
Line Bank and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swing Line Advances to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to Section 2.20(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.

 

(c)           New Swing Line Advances/Letters of Credit.  So long as any Lender
is a Defaulting Lender, (i) the Swing Line Bank shall not be required to fund
any Swing Line Advances unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Advance and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

SECTION 2.21  Increase in the Aggregate Commitments.  (a)  The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Letter of Credit Commitment and/or Revolving Credit Commitment (for purposes
of this Section, 2.21, a “Commitment”) be increased by an amount of $5,000,000
or an integral thereof (each a “Commitment Increase”) to be effective as of a
date that is at least 90 days prior to the latest Termination Date then in
effect (the “Increase Date”) as specified in the related notice to the Agent;
provided, however that in no event shall the aggregate amount of the Revolving
Credit Commitments at any time exceed $450,000,000 nor shall the Letter of
Credit Commitments at any time exceed one half of the amount of the Revolving
Credit Commitments.

 

(b)           The Agent shall promptly notify the Lenders and such eligible
Assignees as have been identified by the Borrower in a notice to the Agent of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders and such Eligible Assignees
wishing to participate in the Commitment Increase must commit to so participate
(the “Commitment Date”).  Each Lender that is willing to participate in such
requested Commitment Increase (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Agent on or prior to the Commitment Date
of the amount by which it is willing to increase its Commitment.  If the Lenders
and applicable Eligible Assignees notify the Agent that they are willing to
participate in the requested Commitment Increase by an aggregate amount that
exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among such Lenders and such Eligible
Assignees in

 

54

--------------------------------------------------------------------------------


 

such amounts as are agreed between the Borrower and the Agent, provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of not less than $5,000,000.

 

(c)           Each Commitment Increase shall be effected pursuant to one or more
Assumption Agreements or Increase Notices executed and delivered by the Borrower
and the Agent.  On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.21(b) (each such Eligible Assignee and each Eligible Assignee that
shall become a party hereto in accordance with Section 2.22, an “Assuming
Lender”) shall become a Lender party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.21(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:

 

(i)            (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit G-2 hereto;

 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form attached hereto as Exhibit H-1 (each an “Assumption Agreement”), duly
executed by such Eligible Assignee, the Agent and the Borrower;

 

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in the form attached hereto as Exhibit H-2 (each, an
“Increase Notice”); and

 

(iv)          on the date of request for a Commitment Increase and on the
applicable Increase Date the following statements shall be true (and the giving
of the request for Commitment Increase shall constitute a representation and
warranty by the Borrower that on the date of such request and on such Increase
Date such statements are true):

 

(A)          no Default shall have occurred and be continuing on such date and
after giving effect to such Commitment Increase; and

 

(B)          the representations and warranties contained in Article IV are true
and correct in all material respects (other than any representation or warranty
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) on and as of such date of, before and after giving
effect to, such Commitment Increase and to the application of the proceeds
therefrom, as though made on and as of such date, before and after giving effect
to, such Commitment Increase, and to the application of the proceeds therefrom.

 

On each Increase Date, upon fulfillment of the conditions set forth in this
Section 2.21(c), the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) and the Borrower, on or before 1:00 P.M. (New
York City time), by telecopier, of the

 

55

--------------------------------------------------------------------------------


 

occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase at par that portion of outstanding Revolving Credit
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Credit Advances to be funded
and held on a pro rata basis by the Lenders in accordance with their Ratable
Shares).

 

SECTION 2.22  Extension of Termination Date.

 

(a)           Requests for Extension.  The Borrower may, by notice to the Agent
(who shall promptly notify the Lenders) not earlier than 60 days and not later
than 30 days prior to the first and/or second anniversary of the Effective Date
(the “Anniversary Date”), request that each Lender extend such Lender’s
Termination Date for an additional one year from the Termination Date then in
effect with respect to such Lender.

 

(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Agent given not later than the
date (the “Notice Date”) that is 20 days prior to such Anniversary Date, advise
the Agent whether or not such Lender agrees to such extension (each such Lender
that agrees to such extension, an “Extending Lender” and each Lender that
determines not to extend its Termination Date, a “Non-Extending Lender”) shall
notify the Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender).  The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.

 

(c)           Notification by Agent.  The Agent shall notify the Borrower of
each Lender’s determination under this Section no later than the date 15 days
prior to the applicable Anniversary Date (or, if such date is not a Business
Day, on the next preceding Business Day).

 

(d)           Additional Commitment Lenders.  The Borrower shall have the right
to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (as an Assuming
Lender) with the approval of the Agent (which approval shall not be unreasonably
withheld), each of which Assuming Lenders shall have entered into an Assumption
Agreement pursuant to which such Assuming Lender shall, effective as of the
applicable Anniversary Date, undertake a Commitment (and, if any such Assuming
Lender is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).

 

(e)           Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Termination Date
and the additional Commitments of the Assuming Lenders shall be more than
66-2/3% of the aggregate amount of the Commitments in effect immediately prior
to the applicable Anniversary Date, then, effective as of such Anniversary Date,
the Termination Date of each Extending Lender and of each Assuming Lender shall
be extended to the date falling one year after the Termination Date in effect
for such Lenders (except that, if such date is not a Business Day, such
Termination

 

56

--------------------------------------------------------------------------------


 

Date as so extended shall be the next preceding Business Day) and each Assuming
Lender shall thereupon become a “Lender” for all purposes of this Agreement.

 

(f)            Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless on the Notice Date and on the
Anniversary Date:

 

(x)           no Default shall have occurred and be continuing on such date and
after giving effect to such extension; and

 

(y)           the representations and warranties contained in this Agreement are
true and correct in all material respects (other than any representation or
warranty qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects) on and as of such date of such extension and
after giving effect to such extension, as though made on and as of such date.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01  Conditions Precedent to Initial Extension of Credit.  The
agreement of each Lender to make the initial extension of credit requested to be
made by it is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Effective Date, of the following
conditions precedent:

 

(a)           The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent) required to be paid on or prior to the Effective Date.

 

(b)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:

 

(i)            The representations and warranties contained in Article IV are
correct on and as of the Effective Date, and

 

(ii)           No event has occurred and is continuing that constitutes a
Default.

 

(c)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

 

(i)            This Agreement, executed and delivered by the Borrower and each
Lender listed on Schedule I.

 

(ii)           The Guaranty, executed and delivered by each Guarantor listed on
Schedule II.

 

57

--------------------------------------------------------------------------------


 

(iii)                               The Notes to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

 

(iv)                              Certified copies of the resolutions of the
Board of Directors (or its equivalent) of each Loan Party approving each Loan
Document to which it is or is to be a party, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to the Loan Documents.

 

(v)                                 Certified copies of the charter and by-laws
(or equivalent) for each Loan Party, together with good standing certificates
(or equivalent) for each Loan Party from the jurisdiction in which each
respective Loan Party is incorporated, formed or organized;

 

(vi)                              A certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying the names and true signatures of the
officers of such Loan Party authorized to sign each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder.

 

(vii)                           A favorable opinion of (x) DLA Piper LLP (US),
counsel for the Borrower and (y) Timothy Geckle, Senior Vice President and
General Counsel for the Loan Parties, substantially in the form of Exhibits G-1
and G-2 hereto and as to such other matters as the Agent may reasonably request.

 

SECTION 3.02  Conditions Precedent to Each Borrowing and Issuance.  The
obligation of each Lender and each Swing Line Bank to make an Advance (other
than (x) a Swing Line Advance made by a Lender pursuant to Section 2.02(b) or
(y) an Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing and the obligation of each
Issuing Bank to issue a Letter of Credit shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing or such issuance (as the case may be) the following statements shall
be true (and each of the giving of the applicable Notice of Revolving Credit
Borrowing, Notice of Swing Line Borrowing or Notice of Issuance and the
acceptance by the Borrower of the proceeds of such Borrowing or such issuance
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing or such issuance such statements are true):

 

(a)                                 the representations and warranties contained
in Article IV are correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) on and as of such date, before
and after giving effect to such Borrowing or such issuance and to the
application of the proceeds therefrom, as though made on and as of such date,
and

 

(b)                                 no event has occurred and is continuing, or
would result from such Borrowing or such issuance or from the application of the
proceeds therefrom, that constitutes a Default; and

 

(c)                                  in the case of any Borrowing or Issuance
during any Borrowing Base Applicability Period, the Borrowing Base Usage, after
giving effect to such Borrowing or such Issuance, shall not exceed the Borrowing
Base.

 

58

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders as follows:

 

SECTION 4.01  Financial Statement.  The Borrower has furnished to the Initial
Lenders a copy of the Form 10-K of the Borrower and its Subsidiaries for the
period ended December 31, 2013, and the Form 10-Q of the Borrower and its
Subsidiaries for the period ended September 30, 2014; it being understood that
such financial statements filed with or furnished to the SEC by the Borrower
(and which are available online on the SEC website, SEC.gov) shall be deemed to
have been provided by the Borrower.  The financial statements and the notes
thereto included in such Form 10-K and Form 10-Q fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as at the dates specified therein and the consolidated results of
operations and cash flows for the period then ended, all in conformity with
GAAP.

 

SECTION 4.02  No Material Adverse Change.  There has been no material adverse
change in the financial condition of the Borrower and its Homebuilding Segment
Subsidiaries, taken as a whole, since December 31, 2013.

 

SECTION 4.03  Organization, Powers, and Capital Stock.  Each of the Loan Parties
(a) is a corporation, limited partnership or limited liability company (as
applicable) duly organized or formed, validly existing and in good standing
under laws of its state of incorporation or formation, (b) has the power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to carry on its business as now conducted, (c) is duly qualified
or licensed to transact business in every jurisdiction in which such
qualification or licensing is necessary to enable it to enforce all of its
contracts and other rights and to avoid any penalty or forfeiture except in each
case to the extent of omissions that would not have a Material Adverse Effect.

 

SECTION 4.04  Authorization; and Validity of this Agreement; Consents; etc. 
(a)  Each of the Loan Parties has the power and authority to execute, deliver
and perform each Loan Document to which it is a party.  The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
(i) have been duly authorized by all requisite corporate action or other
applicable limited partnership or limited liability company action, (ii) will
not violate or be in conflict with (A) any provisions of law (including, without
limitation, any applicable usury or similar law), (B) any order, rule,
regulation, writ, judgment, injunction, decree or award of any court or other
agency of government, or (C) any provision of its certificate of incorporation
or by-laws, certificate of limited partnership or limited partnership agreement,
or articles or certificate of formation or operating agreement (as applicable),
(iii) will not violate, be in conflict with, result in a breach of or constitute
(with or without the giving of notice or the passage of time or both) a default
under any indenture, agreement or other instrument to which such Loan Party is a
party or by which it or any of its properties or assets is or may be bound,
except in each case where such violation, conflict or breach would not
reasonably be expected to have a Material Adverse Effect, and (iv) except as
otherwise contemplated by this Agreement, will not result in the creation or
imposition of any lien, charge

 

59

--------------------------------------------------------------------------------


 

or encumbrance upon, or any security interest in, any of its properties or
assets.  Each of Loan Document has been duly executed and delivered by the
applicable Loan Parties.  The Loan Documents constitute legal, valid and binding
obligations of the applicable Loan Parties enforceable against the applicable
Loan Parties in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and the exercise of judicial
discretion in accordance with general principles of equity, regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is a party to any agreement or instrument or is subject to any
charter or other restrictions that could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party that could reasonably be expected to have a Material Adverse Effect, and
consummation of the transactions contemplated hereby and in the other Loan
Documents will not cause any Loan Party to be in material default under any
material indenture, agreement or other instrument to which such Loan Party is a
party or by which it or any of its properties or assets is or may be bound.

 

(c)                                  No order, license, consent, approval,
authorization of, or registration, declaration, recording or filing (except for
the filing of a Current Report on Form 8-K, and a Quarterly Report on Form 10-Q,
in each case with the SEC) with, or validation of, or exemption by, any
governmental or public authority (whether federal, state or local, domestic or
foreign) or any subdivision thereof is required in connection with, or as a
condition precedent to, the due and valid execution, delivery and performance by
any Loan Party of the Loan Documents, or the legality, validity, binding effect
or enforceability of any of the respective terms, provisions or conditions
thereof.  To the extent that any franchises, licenses, certificates,
authorizations, approvals or consents from any federal, state or local (domestic
or foreign) government, commission, bureau or agency are required for the
acquisition, ownership, operation or maintenance by any Loan Party of properties
now owned, operated or maintained by any of them, those franchises, licenses,
certificates, authorizations, approvals and consents have been validly granted,
are in full force and effect and constitute valid and sufficient authorization
therefor, except in each case to the extent of omissions that would not have a
Material Adverse Effect.

 

SECTION 4.05  Compliance with Laws and Other Requirements.  The Borrower and its
Subsidiaries are in compliance with and conform to all statutes, laws,
ordinances, rules, regulations, orders, restrictions and all other legal
requirements of all domestic or foreign governments or any instrumentality
thereof having jurisdiction over the conduct of their respective businesses or
the ownership of their respective properties, the violation of which would have
a Material Adverse Effect on it.  Neither the Borrower nor any of its
Subsidiaries has received any notice to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or any applicable federal, state and local health and safety statutes and
regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any Hazardous
Substances into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

 

60

--------------------------------------------------------------------------------


 

SECTION 4.06  Litigation.  Except as disclosed in the Borrower’s Current Reports
on Form 8-K, quarterly reports on Form 10-Q or Annual Reports on Form 10-K prior
to the date hereof, there is no action, suit, proceeding, arbitration, inquiry
or investigation (whether or not purportedly on behalf of the Borrower or any of
its Subsidiaries) pending or, to the best knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any of its Subsidiaries is in default with respect to any final judgment,
writ, injunction, decree, rule or regulation of any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which default would or could have a
Material Adverse Effect.

 

SECTION 4.07  Title to Properties.  Each of the Loan Parties has good and
marketable fee title, or title insurable by a reputable and nationally
recognized title insurance company, to the Real Estate Inventory owned by it
(excluding any defects in title that do not interfere in any material respects
with its ability to conduct its business as currently conducted or to utilize
the property for its intended purpose), and to all the other assets owned by it
and either reflected on the balance sheet and related notes and schedules most
recently delivered by the Borrower to the Lenders (the “Recent Balance Sheet”)
or acquired by it after the date of that balance sheet and prior to the date
hereof, except for those properties and assets which have been disposed of since
the date of the Recent Balance Sheet or which no longer are used or useful in
the conduct of its business or which are classified as real estate not owned
under GAAP.  All such Real Estate Inventory and other assets owned by the Loan
Parties are free and clear of all mortgages, Liens, charges and other
encumbrances (other than Permitted Liens), except (i) in the case of Real Estate
Inventory, as reflected on title insurance policies insuring the interest of the
applicable Loan Party in the Real Estate Inventory or in title insurance binders
issued with respect to the Real Estate Inventory (some of which title insurance
binders have expired but were valid at the time of acquisition of the relevant
Real Estate Inventory), and (ii) as reflected in the Recent Balance Sheet.

 

SECTION 4.08  Tax Liability.  There have been filed all federal, state and local
tax returns with respect to the operations of the Loan Parties which are
required to be filed, except where extensions of time to make those filings have
been granted by the appropriate taxing authorities and the extensions have not
expired or where failure to file would not have a Material Adverse Effect.  The
Loan Parties have paid or caused to be paid to the appropriate taxing
authorities all Taxes as shown on those returns and on any assessment received
by any of them, to the extent that those Taxes have become due, except for
(a) Taxes the failure to pay which do not violate the provisions of this
Agreement, (b) Taxes for which the amount or validity are being contested in
good faith by appropriate proceedings or (c) Taxes the failure to pay would not
reasonable be expected to result in a Material Adverse Effect.

 

SECTION 4.09  Regulations U and X; Investment Company Act.  (a)  Neither the
Borrower nor any other Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U or
Regulation X).  Margin stock (as defined in Regulation U) constitutes less than
25% of those assets of the Borrower and its Subsidiaries on a consolidated basis
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

 

61

--------------------------------------------------------------------------------


 

(b)                                 No part of the proceeds of any of the
Advances will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.  If requested by the Lenders, the Borrower shall furnish to the Lenders a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U.  No part of the proceeds of the Advances will be
used for any purpose that violates the provisions of Regulation X.

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 4.10  ERISA Compliance.

 

(a)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Pension Plan that could be
reasonably expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 Except as has resulted, or could reasonably
be expected to result, in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability that could reasonably expected to result in a
Material Adverse Effect; and (iii) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

SECTION 4.11  Subsidiaries; Joint Ventures.

 

As of the date of this Agreement, Schedule 4.11 contains a complete and accurate
list of (a) all Subsidiaries of the Borrower (including any joint venture which
is a Subsidiary of the Borrower), together, with respect to each Subsidiary, its
state of incorporation, formation or organization.  Except for Unrestricted
Subsidiaries, all the outstanding shares of Capital Stock of each Subsidiary of
the Borrower are validly issued, fully paid and nonassessable, except as
otherwise provided by state wage claim laws of general applicability.  Except
for the Unrestricted Subsidiaries, all of the outstanding shares of Capital
Stock of each Subsidiary owned by the Borrower are owned free and clear of all
Liens, security interests, equity or other beneficial interests, charges and
encumbrances of any kind whatsoever, except for Permitted Liens.

 

SECTION 4.12  Environmental Compliance.  To the best knowledge of the Borrower,
no Hazardous Substances in material violation of any Environmental Laws are
present upon any of the Real Estate Inventory owned by any of the Borrower or
any of its Subsidiaries or any Real Estate Inventory which is encumbered by any
mortgage held by any of the Borrower or any of its Subsidiaries, and neither of
the Borrower nor any of its Subsidiaries has received any notice to the effect
that any of the Real Estate Inventory owned by any of the Borrower or any of its
Subsidiaries or any of their respective operations are not in compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state

 

62

--------------------------------------------------------------------------------


 

investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Substance into the environment, which non-compliance or
remedial action could be reasonably expected to have a Material Adverse Effect.

 

SECTION 4.13  No Misrepresentation.  No representation or warranty by any Loan
Party made under this Agreement and no certificate, schedule, exhibit, report or
other document provided or to be provided by any Loan Party in connection with
the transactions contemplated hereby or thereby (including, without limitation,
the negotiation of and compliance with the Loan Documents) contains or will
contain a misstatement of a material fact or omit to state a material fact
required to be stated therein in order to make the statements contained therein,
in the light of the circumstances under which made, not misleading.

 

SECTION 4.14  Solvent.  The Borrower and its Subsidiaries on a consolidated
basis are Solvent.

 

SECTION 4.15  Insurance.  The properties of the Borrower and its Subsidiaries
are insured with reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower and its Subsidiaries operate.

 

SECTION 4.16  Foreign Asset Control Regulations.  Neither the execution and
delivery of the Loan Documents by the Borrower or any Loan Party nor the use of
the proceeds of any Advance or any extension of credit, will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or the Anti-Terrorism Order or any enabling legislation or executive
order relating to any of the same.  Without limiting the generality of the
foregoing, none of the Borrower, any Loan Party nor any of their respective
subsidiaries (a) are or will become a blocked person described in Section 1 of
the Anti-Terrorism Order or (b) engage or will engage in any dealings or
transactions or be otherwise associated with any such blocked person.

 

SECTION 4.17  Intellectual Property; Licenses, Etc.  The Borrower and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the current operation of their respective
businesses, to the knowledge of the Borrower, without conflict with the rights
of any other Person, except to the extent that such failure to own or obtain
such rights could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.18  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with laws generally, including Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Borrower, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any Subsidiary or, any of
their respective officers or, to the knowledge of the Borrower, any of their
respective directors or employees, or

 

63

--------------------------------------------------------------------------------


 

(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS OF THE BORROWER

 

So long as any Advance shall remain unpaid, any Letter of Credit is outstanding
(other than Letters of Credit that have been Cash Collateralized) or any Lender
shall have any Commitment hereunder, the Borrower will:

 

SECTION 5.01  Reporting Requirements.  Maintain a standard system of accounting
established and administered in accordance with GAAP and shall cause to be
delivered to the Agent (for prompt distribution by the Agent to Lenders):

 

(a)                                 as soon as available and in any event within
90 days after the end of each fiscal year of the Borrower (commencing with the
fiscal year ending December 31, 2014), a Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of that fiscal year and the related
Consolidated statements of operations, stockholders’ equity and cash flows for
that fiscal year, all with accompanying notes and schedules, prepared in
accordance with GAAP consistently applied and audited and reported upon by
Ernst & Young LLP or another firm of independent certified public accountants of
similar recognized standing selected by the Borrower (such audit report shall be
unqualified except for qualifications relating to changes in GAAP and required
or approved by the Borrower’s independent certified public accountants); the
financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower under this reporting requirement;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three quarters, of each fiscal year
of the Borrower, a Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of that quarter, and the related Consolidated
statement of operations and cash flows of the Borrower and its Subsidiaries for
the period from the beginning of the fiscal year to the end of that quarter, all
prepared in accordance with GAAP consistently applied, unaudited but certified
to be true and accurate, subject to normal year-end audit adjustments, by an
Authorized Financial Officer of the Borrower; the financial statements filed
with or furnished to the SEC by the Borrower (and which are available online)
shall be deemed to have been provided by the Borrower under this reporting
requirement;

 

(c)                                  concurrently with the delivery of the
financial statements described in subsection (a) above, a letter signed by that
firm of independent certified public accountants to the effect that, during the
course of their examination, nothing came to their attention which caused them
to believe that any Event of Default arising under Section 6.01 has occurred, or
if such Event of Default has occurred, specifying the facts

 

64

--------------------------------------------------------------------------------


 

with respect thereto; and concurrently with the delivery of the financial
statements described in subsection (b) above, a certificate signed by the Chief
Executive Officer, President or Executive Vice President and an Authorized
Financial Officer of the Borrower to the effect that having read this Agreement,
and based upon an examination which they deemed sufficient to enable them to
make an informed statement, there does not exist any Default, or if such Default
has occurred, specifying the facts with respect thereto;

 

(d)                                 within 90 days after the beginning of each
fiscal year of the Borrower on or after 2014, a projection, in reasonable detail
and in form and substance satisfactory to the Agent, on a quarterly basis, of
the earnings, cash flow, balance sheet and covenant calculations (with
assumptions for all of the foregoing) of the Borrower and its Subsidiaries for
that fiscal year;

 

(e)                                  promptly upon becoming available, copies of
all financial statements, reports, notices and proxy statements sent by the
Borrower to its stockholders, and of all regular and periodic reports and
registration statements that the Borrower may file or is required to file with
the Securities Act of 1933, as amended (the “Securities Act”), and the Exchange
Act); the reports, proxy statements, registration statements and financial
statements filed with or furnished to the SEC by the Borrower (and which are
available online) shall be deemed to have been provided by the Borrower under
these reporting requirements;

 

(f)                                   the following reports:  within 45 days
after the end of each of the first three quarters, and within 90 days after the
end of each fiscal year of the Borrower (commencing with the quarter ending
March 31, 2015 and fiscal year ending December 31, 2014), the Borrowing Base
Certificate and Compliance Certificate in reasonable detail, with calculations
indicating whether the Borrower is in compliance, as of the last day of such
quarterly or annual period, as the case may be, with the provisions of the
financial covenants in Section 6.01 and with the provisions of Section 6.04(m),
and the reports furnished pursuant to this subsection (f) shall each be
certified to be true and correct in all material respects by an Authorized
Financial Officer of the Borrower;

 

(g)                                  as soon as possible and in any event within
10 days after a Senior Officer of the Borrower knows that any Reportable Event
has occurred with respect to any Pension Plan, a statement, signed by an
Authorized Financial Officer of the Borrower, describing said Reportable Event
and the action which the Borrower proposes to take with respect thereto;

 

(h)                                 as soon as possible and in any event within
10 days after receipt thereof by a Senior Officer of the Borrower, a copy of
(i) any written notice or claim to the effect that any of the Borrower or of its
Subsidiaries is or may be liable to any Person as a result of the release by any
of the Borrower, any of its Subsidiaries, or any other Person of any Hazardous
Substance into the environment, and (ii) any notice alleging any violation of
any Environmental Law or any federal, state or local health or safety law or
regulation by any of the Borrower or any of its Subsidiaries, which, in either
case, could reasonably be expected to have a Material Adverse Effect; and

 

65

--------------------------------------------------------------------------------


 

(i)                                     such supplements to the aforementioned
documents and additional information and reports as the Agent or any Lender may
from time to time reasonably require.

 

SECTION 5.02  Payment of Taxes and Other Potential Liens.  Pay and discharge or
cause to be paid and discharged promptly all taxes, assessments and governmental
charges or levies imposed upon any Loan Party or upon any of their respective
incomes or receipts or upon any of their respective properties before the same
shall become in default or past due, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might result in the
imposition of a Lien or charge upon such properties or any part thereof and
which, in each case, could reasonably be expected to have a Material Adverse
Effect; provided, however, that it shall not constitute a violation of the
provisions of this Section 5.02 if any Loan Party shall fail to pay any such
tax, assessment, governmental charge or levy or claim for labor, materials or
supplies which is being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided.

 

SECTION 5.03  Preservation of Existence.  Do or cause to be done all things or
proceed with due diligence with any actions or courses of action which may be
necessary to preserve and keep in full force and effect its existence under the
laws of their respective states of incorporation or formation and all
qualifications or licenses in jurisdictions in which such qualification or
licensing is required for the conduct of its business, except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect; provided, however, that nothing herein shall be deemed to prohibit (a) a
Loan Party from merging into or consolidating with any other Loan Party or any
other Subsidiary of the Borrower; provided (i) the Borrower is the surviving
entity in the case of a merger involving the Borrower and (ii) the surviving
entity in the case of a merger involving a Loan Party and a Subsidiary that is
not a Loan Party is, or upon such merger becomes, a Loan Party or (b) a
Subsidiary that is not a Loan Party from merging into or consolidating with any
other Subsidiary that is not a Loan Party.  The Borrower will, and will cause
each Restricted Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided,
however, that nothing herein shall prevent the termination or existence
(corporate or otherwise) of any Subsidiary which in the reasonable judgment of
management of the Borrower is no longer necessary or desirable.  The primary
business of the Borrower and its Restricted Subsidiaries shall at all times be
the acquisition, development and sale of real estate assets and ancillary and
complementary businesses thereto.

 

SECTION 5.04  Maintenance of Properties.  Maintain all its properties and assets
in good working order and condition and make all necessary repairs, renewals and
replacements thereof so that its business carried on in connection therewith may
be properly conducted at all times; and maintain or require to be maintained
(a) adequate insurance, by reputable insurers, on all properties of the Loan
Parties which are of character usually insured by Persons engaged in the same or
a similar business  against loss or damage resulting from fire, defects in title
or other risks insured against by extended coverage and of the kind customarily
insured against by those Persons, (b) adequate public liability insurance
against tort claims which may be incurred by any Loan Party, and (c) such other
insurance as may be required by law, in each case, except where

 

66

--------------------------------------------------------------------------------


 

the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.  Upon the request of the Agent, the Borrower will furnish to the
Lenders full information as to the insurance carried.  Notwithstanding the
foregoing provisions of this section, the Borrower shall be permitted to
self-insure against all property and casualty risks associated with its
construction of dwelling units up to a maximum aggregate construction exposure
for any project not to exceed at any time 10% of Consolidated Tangible Net
Worth.

 

SECTION 5.05  Access to Premises and Books.  At all reasonable times and as
often as any Lender may reasonably request, at the cost of such Lender (unless a
Default has occurred and is continuing), permit authorized representatives and
agents (including accountants) designated by that Lender to (a) have access to
the premises of the Borrower and each Subsidiary and to their respective
corporate books and financial records, and all other records relating to their
respective operations and procedures, (b) make copies of or excerpts from those
books and records and (c) upon reasonable notice to the Borrower, discuss the
respective affairs, finances and operations of the Borrower and its Subsidiaries
with, and to be advised as to the same by, their respective officers; provided
that, except to the extent that a Default has occurred and is continuing, none
of the foregoing unreasonably interfere with the normal business operations of
the Borrower or any of its Subsidiaries and that the Lenders shall engage in any
such inspections on a cooperative basis.

 

SECTION 5.06  Notices.  Give prompt written notice to the Agent of (a) any
proceeding instituted by or against the Borrower or any of the Loan Parties in
any federal or state court or before any commission or other regulatory body,
federal, state or local or other governmental agency, which could reasonably be
expected to be determined adversely against such Loan Party and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect on
any Loan Party, and (b) any other event which could reasonably be expected to
lead to or result in a Material Adverse Effect on any Loan Party or result in an
Event of Default.

 

SECTION 5.07  Addition and Removal of Guarantors.  (a)  Promptly secure the
execution and delivery of the Guaranty (or a Supplemental Guaranty) to the Agent
for the benefit of the Lenders from each Subsidiary, whether now existing or
formed and organized after the date hereof, if such Subsidiary is a wholly-owned
Subsidiary of the Borrower and is included in the Homebuilding Segment; provided
that notwithstanding anything to the contrary herein, none of the following
Subsidiaries shall be required to execute or deliver a Guaranty (or a
Supplemental Guaranty) or to become a Guarantor:  (i) any Subsidiary whose sole
purpose is to serve as a joint venturer, partner, member or shareholder in a
joint venture, (ii) any Subsidiaries listed on Schedule 5.07, (iii) any
Subsidiary hereafter formed or organized if federal or state regulatory
requirements prohibit such Subsidiary from being a Guarantor or if such
Subsidiary is not engaged in the construction or sale of homes or in any
activities that are material to the Homebuilding Segment, (iv) any Unrestricted
Subsidiary or (v) any Subsidiary as may be agreed by the Required Lenders.  Each
such Subsidiary (other than the Subsidiaries referenced in clause (i), (ii),
(iii), (iv) and (v) of the immediately foregoing sentence) that does not deliver
the Guaranty on the Effective Date shall execute and deliver a Guaranty
Supplement within 30 days after it meets the criteria set forth in the preceding
sentence.  Concurrently with the execution and deliver by such a Subsidiary of a
Guaranty Supplement, the Borrower will deliver to the

 

67

--------------------------------------------------------------------------------


 

Agent such legal opinions and evidence of corporate or other action and
authority in respect thereof as shall be reasonably requested by the Agent.

 

(b)                                 In the event that any Guarantor ceases to be
a wholly-owned Subsidiary of the Borrower or in the Homebuilding Segment or
ceases to be engaged in the active conduct of business, the Borrower may request
the release of such Guarantor form its obligations under its Guaranty, and
provided no Default exists, the Agent shall deliver to the Borrower a written
release of such Guarantor from its obligations under the Guaranty and shall so
notify the Lenders.

 

(c)                                  The Borrower shall not cause or permit the
voting securities or other ownership interests of any Subsidiary in the
Homebuilding Segment to be less than 100% owned and controlled, directly or
indirectly, by the Borrower except for a legitimate business purpose unrelated
to whether such Subsidiary is required to be a Guarantor hereunder.

 

SECTION 5.08  Compliance with Laws and Other Requirements.  Promptly and fully,
comply with, conform to and obey all present and future laws, ordinances, rules,
regulations, orders, writs, judgments, injunctions, decrees, awards and all
other legal requirements applicable to the Borrower, its Subsidiaries and their
respective properties, in each case, the violation of which would have a
Material Adverse Effect.  The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.09  Use of Proceeds.  Use and cause to be used the proceeds of the
Advances for working capital and general corporate purposes including
acquisitions.  The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers and employees, and shall use reasonable
efforts so that their agents, shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

ARTICLE VI

 

NEGATIVE COVENANTS OF THE BORROWER

 

So long as any Advance shall remain unpaid, any Letter of Credit is outstanding
(other than Letters of Credit that have been Cash Collateralized) or any Lender
shall have any Commitment hereunder:

 

SECTION 6.01  Financial Condition Covenants.  The Borrower shall not,

 

(a)                                 Maximum Leverage Ratio.  As of the end of
each fiscal quarter, commencing with the fiscal quarter ending December 31,
2014, permit the Leverage Ratio to exceed:  (i) sixty-five percent (65%) for the
first six fiscal quarters following the Effective Date

 

68

--------------------------------------------------------------------------------


 

(with such fiscal quarters beginning with the quarter ending December 31, 2014);
(ii) sixty-two and one-half percent (62.5%) for the seventh and eighth fiscal
quarters following the Effective Date; and, (iii) sixty percent (60%)
thereafter.

 

(b)                                 Minimum Interest Coverage/Minimum Liquidity
Test.  As of the end of each fiscal quarter, commencing with the fiscal quarter
ending December 31, 2014, fail to maintain either (a) Liquidity in an amount not
less than Consolidated Interest Incurred for the last twelve months then ended
or (b) an Interest Coverage Ratio greater than 1.50:1.00.

 

(c)                                  Minimum Net Worth Test.  As of the end of
each fiscal quarter, commencing with the fiscal quarter ending December 31,
2014, fail to maintain minimum Consolidated Tangible Net Worth not less than
(a) $641,000,000 plus (b) the sum of (i) 50% of the cumulative Consolidated Net
Income, if positive of the Borrower and its Homebuilding Segment Subsidiaries
plus (ii) 50% of the net proceeds from any equity offerings of the Borrower
(excluding equity issued in connection with an employee or director stock
ownership, stock option, incentive or retention plan, or an employee stock
purchase plan), in each case, from and after September 30, 2014.

 

SECTION 6.02  Liens and Encumbrances.  The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, grant or suffer or permit to exist
any Liens on any of its rights, properties or assets other than Permitted Liens.

 

SECTION 6.03  Limitation on Fundamental Changes.

 

(a)                                 The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, do any of the following:

 

(i)                                     sell, assign, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of the assets (whether now owned or hereafter acquired) of the
Borrower and the Restricted Subsidiaries (taken as a whole on a consolidated
basis) except (A) for the sale of inventory in the ordinary course of business,
or (B) other dispositions, sales, or assignments or properties (including a bulk
sale of properties held in a geographic region) relating to restructuring or
withdrawal from one or more geographic regions, provided that the fair value of
such dispositions, sales or transfers does not exceed in any twelve (12)
consecutive months 15% of Consolidated Tangible Net Worth;

 

(ii)                                  merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it, except
(i) any Person may merge with the Borrower, provided that the Borrower shall be
the continuing or surviving person and (ii) any Person may merge with a
Restricted Subsidiary, provided that such Restricted Subsidiary shall be the
continuing or surviving person or the continuing or surviving Person becomes a
Restricted Subsidiary upon such merger hereunder and, in each case, the
transaction represents an acquisition permitted under Section 6.03(b);

 

(iii)                               dissolve, liquidate or wind up its business
by operation of law or otherwise; or

 

69

--------------------------------------------------------------------------------


 

(iv)                              distribute to the stockholders of the Borrower
any Capital Stock of any Subsidiary that is a Guarantor;

 

provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person,
(3) the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and
(4) such occurrence shall not constitute or give rise to (a) an Event of Default
or (b) Default (beyond all applicable grace and cure periods) in respect of any
of the covenants contained in any agreement to which the Borrower or any such
Subsidiary is a party or by which its property may be bound if such default
would have a Material Adverse Effect.

 

(b)                                 The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, acquire another Person unless (i) the
primary business of such Person is engaging in homebuilding, land acquisition or
land development businesses and businesses that are reasonably related thereto
or reasonable extensions thereof and (ii) the majority of shareholders (or other
equity interest holders), the board of directors or other governing body of such
Person approves such acquisition.

 

Nothing contained in this Section 6.03, however, shall restrict any sale of
assets among the Loan Parties and their Subsidiaries which is in the ordinary
course of business or is otherwise in compliance with all other provisions of
this Agreement.

 

SECTION 6.04  Permitted Investments.  The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, make any Investment or otherwise acquire
any interest in any Person, except:

 

(a)                                 Investments in or loans or advances to
(i) the Borrower, (ii) in any wholly-owned Guarantor, and (iii) any Restricted
Subsidiary (or an  entity that will become a Restricted Subsidiary as a result
of such Investment);

 

(b)                                 Cash Equivalents and Permitted Investments;

 

(c)                                  receivables owing to the Borrower or any
Restricted Subsidiary if created or acquired in the ordinary course of business;

 

(d)                                 lease, utility and other similar deposits in
the ordinary course of business;

 

(e)                                  Investments made by the Borrower or any
Restricted Subsidiary for consideration consisting only of Capital Stock;

 

(f)                                   guarantees of performance obligations in
the ordinary course of business;

 

70

--------------------------------------------------------------------------------


 

(g)                                  Investments outstanding on the Effective
Date, as set forth on Schedule 6.04;

 

(h)                                 Investments permitted by Section 6.03(b);

 

(i)                                     Investments in mortgages, receivables,
other securities or ownership interests, loans or advances made in connection
with a strategy to acquire land or other homebuilding assets through foreclosure
or other exercise of remedies;

 

(j)                                    Investments in securities of trade
creditors or customers received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

 

(k)                                 Investments or securities received in
settlement of debts owing to the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(l)                                     loans to employees, agents, customers or
suppliers in the ordinary course of business not to exceed $10,000,000 in the
aggregate at any time outstanding;

 

(m)                             Investments, other than those permitted by
subsections (a) through (l) above, in Persons that are in the business of
homebuilding, land acquisition, land development, mortgage banking, mortgage
origination, loan servicing, mortgage brokerage or providing title and escrow,
homeowners’ insurance, warranty coverage, mortgage servicing, securities
issuances, bond administration and management services, or in businesses that
are reasonably related thereto or reasonable extensions thereof not to exceed in
the aggregate amount outstanding 30% of Consolidated Tangible Net Worth at the
time of such Investment; and

 

(n)                                 other Investments in the aggregate amount
not to exceed $20,000,000 at any time outstanding.

 

SECTION 6.05  No Margin Stock.  The Borrower shall not use or permit to be used
any of the proceeds of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U).

 

SECTION 6.06  Burdensome Agreements.  The Borrower shall not enter into any
Contractual Obligation that limits the ability (a) of any Restricted Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (b) of any Restricted
Subsidiary to guarantee the Indebtedness of the Borrower or (c) of the Borrower
or any Restricted Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person to secure its obligations under the Loan Documents to
which it is a party; provided, however, that this Section 6.06 shall not
prohibit the requirement of granting a pari passu Lien in favor of any holder of
any public Indebtedness if the Obligations hereunder are required to be secured;
provided, further, however, the foregoing shall not apply to (i) restrictions
imposed by law or this Agreement, (ii) customary restrictions and conditions
contained in agreements relating to a sale of a Subsidiary or all or
substantially all of its assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary that is sold and such sale is
permitted hereunder, (iii) customary provisions in leases, partnership

 

71

--------------------------------------------------------------------------------


 

agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer or encumbrance of leasehold
interests or ownership interests in such partnership, limited liability company,
joint venture or similar Person, (iv) with respect to clause (c) customary
provisions in leases restricting the assignment thereof and (v) any Contractual
Obligations relating to Indebtedness, Capital Leases or purchase money
obligations for real property and fixed or capital assets solely to the extent
any such negative pledge or restriction relates to the property financed or
leased thereunder.

 

SECTION 6.07  Prepayment of Indebtedness.  If a Default has occurred and is
continuing or an acceleration of the indebtedness under this Agreement has
occurred, the Borrower shall not voluntarily prepay, or permit any Guarantor
voluntarily to prepay, the principal amount, in whole or in part, of any
Indebtedness other than (a) indebtedness owed to each Lender hereunder or under
some other agreement between the Borrower and such Lender, (b) Indebtedness
which ranks pari passu with the indebtedness incurred under this Agreement which
is or becomes due and owing whether by reason of acceleration or otherwise and
(c) Indebtedness which is exchanged for, or converted into, Capital Stock (or
securities to acquire Capital Stock) of any Loan Party.

 

SECTION 6.08  Transactions with Affiliates.  The Borrower shall not enter into
any transaction (including, without limitation, the purchase or sale of any
property or service) with, or make any payment or transfer to, any Affiliate (or
permit any Subsidiary to do any of the foregoing), except (a) in the ordinary
course of business and pursuant to the reasonable requirements of the
Borrower’s, or a Loan Party’s or a Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower, such Loan Party or such
Subsidiary than the Borrower, such Loan Party or such Subsidiary would obtain in
a comparable arms’-length transaction, (b) transactions between the Borrower
and/or its Restricted Subsidiaries, (c) salary, bonuses, equity compensation and
other compensation arrangements and indemnification arrangements with directors
or officers consistent with past practices or current market practices,
(d) Investments permitted under Section 6.04, or (e) such transaction otherwise
expressly permitted under this Agreement.

 

SECTION 6.09  Foreign Assets Control Regulations.  The Borrower shall not use or
permit the use the proceeds of any Advances or any extension of credit in any
manner that will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any
enabling legislation or executive order relating to any of the same.  Without
limiting the foregoing, neither the Borrowers nor any Loan Party will permit
itself nor any of its Subsidiaries to (a) become a blocked person described in
Section 1 of the Anti-Terrorism Order or (b) engage in any dealings or
transactions or be otherwise associated with any person who is a blocked person.

 

72

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Advance or make any other payment of fees or other
amounts payable under this Agreement or any other Loan Document within five
Business Days after any such interest, fees or other amounts becomes due in
accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate or document furnished by it, on or after the
Effective Date, under this Agreement or any such other Loan Document shall prove
to be incorrect, in any material respect, on the date when made; or

 

(c)                                  (i) The Borrower shall default in the
observance or performance of any covenant contained in Sections 5.03, 5.05, 5.06
or 5.09, or Article VI, or (ii) the Borrower shall fail shall default in the
observance or performance of any other covenant contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 7.01), and such default shall continue unremedied for a period of
thirty (30) days; or

 

(d)                                 with respect to any Indebtedness (including
any Contingent Obligation, but excluding the Loans, any other Indebtedness under
any of the Loan Documents and any Non-Recourse Indebtedness) the aggregate
outstanding principal amount of which is greater than $25,000,000 (“Material
Indebtedness”):  (i) any Loan Party shall (1) default in making any payment of
any principal of any Material Indebtedness beyond any applicable period of
grace, (2) default in making any payment of any interest on any Material
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created, or (3) default in the
observance or performance of any other material agreement or condition relating
to any Material Indebtedness, or any other event shall occur or condition exist,
the effect of which (after giving effect to any applicable grace or cure period)
is to cause, or to permit the holder or beneficiary of such Material
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Material Indebtedness to
become due prior to its stated maturity or (in the case of any such Material
Indebtedness constituting a Contingent Obligation) to become payable or (ii) any
Material Indebtedness shall be required to be prepaid or redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof as a result of any contingent event or condition related to the
creditworthiness, financial performance or ownership of any Loan Party; or

 

73

--------------------------------------------------------------------------------


 

(e)                                  The Borrower or any other Loan Party shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) there shall be commenced against the Borrower or any other Loan
Party any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against the Borrower or
any other Loan Party any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any other Loan Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Borrower or any other Loan Party
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or the Borrower or any
other Loan Party shall make a general assignment for the benefit of its
creditors; or

 

(f)                                   (i) An ERISA Event shall have occurred,
(ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan, (iii) the PBGC shall institute proceedings to
terminate any Pension Plan(s), or (iv) any Loan Party or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; and in each case in clauses
(i) through (iv) above, such event or condition, together with all other such
events or conditions, if any, which could reasonably be expected to result in a
Material Adverse Effect; or

 

(g)                                  One or more final non-appealable judgments
or decrees (excluding any judgments or decrees covered by insurance by a solvent
and unaffiliated insurer that has not disputed coverage, other than pursuant to
a reservation of rights letter) shall be entered against any Loan Party, which
have not have been paid, vacated, discharged, stayed or bonded pending appeal
within 30 days from the entry thereof, involving in the aggregate a liability of
more than $15,000,000; or

 

(h)                                 Any Loan Party shall be found liable under a
final non-appealable judgment or decree for (A) the release by any Loan Party,
any of its Subsidiaries or any other Person of any Hazardous Substance into the
environment, or (B) any violation of any Environmental Law or any federal, state
or local health or safety law or regulation, which, in either case of
clause (A) or (B), could reasonably be expected to have a Material Adverse
Effect; or

 

74

--------------------------------------------------------------------------------


 

(i)                                     the guarantee contained in Section 1 of
the Guaranty shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert (excluding release
of any Loan Party in accordance with the Loan Documents);

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender to fund its participations in outstanding Swing Line Advances pursuant to
Section 2.02(b) or by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Advances to be made by a Lender to fund its
participations in outstanding Swing Line Advances pursuant to Section 2.02(b) or
by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

SECTION 7.02  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 7.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding (but only to the extent such Available Amount has not
already been Cash Collateralized) or (b) make such other arrangements in respect
of the outstanding Letters of Credit as shall be acceptable to the Required
Lenders and not more disadvantageous to the Borrower than clause (a); provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Federal Bankruptcy Code, an amount equal
to the aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the L/C Cash Deposit Account.  If at any time an Event
of Default is continuing the Agent determines that any funds held in the L/C
Cash Deposit Account are subject to any right or claim of any Person other than
the Agent and the Lenders or that the total amount of such funds is less than
the aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any

 

75

--------------------------------------------------------------------------------


 

such right and claim.  Upon the drawing of any Letter of Credit, to the extent
funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law.  After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the other
Loan Documents shall have been paid in full, the remaining balance, if any, in
such L/C Cash Deposit Account shall be returned to the Borrower.

 

ARTICLE VIII

 

THE AGENT

 

SECTION 8.01  Authorization and Authority.  Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agent and the Lenders, and the Borrower shall not have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any Loan Document (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

SECTION 8.02  Rights as a Lender.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

 

SECTION 8.03  Duties of Agent; Exculpatory Provisions.  (a)  The Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the

 

76

--------------------------------------------------------------------------------


 

other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity.

 

(b)                                 The Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.01 and 7.01), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Agent in writing by the Borrower or a Lender.

 

(c)                                  The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 

SECTION 8.04  Reliance by Agent.  Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender or Issuing
Bank prior to the making of such Advance or the issuance of such Letter of
Credit.  The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts

 

77

--------------------------------------------------------------------------------


 

selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent.  The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

SECTION 8.06  Resignation of Agent.  (a)  The Agent may at any time give notice
of its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Agent and, in consultation
with the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder (except that
in the case of any collateral security held by the Agent on behalf of the
Lenders hereunder, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) except for any indemnity payments owed to the retiring or removed Agent, all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent (other than any
rights to indemnity payments owed to the

 

78

--------------------------------------------------------------------------------


 

retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Agent’s resignation
or removal hereunder, the provisions of this Article and Section 9.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

 

(d)                                 Any resignation pursuant to this Section by
a Person acting as Agent shall, unless such Person shall notify the Borrower and
the Lenders otherwise, also act to relieve such Person and its Affiliates of any
obligation to advance Swing Line Advances or where such advance is to occur on
or after the effective date of such resignation.  Upon the acceptance of a
successor’s appointment as Agent hereunder, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Bank, (ii) the retiring Swing Line Bank shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Swing Line Bank shall enter into an
Assignment and Assumption and acquire from the retiring Swing Line Bank each
outstanding Swing Line Advance of such retiring Swing Line Bank for a purchase
price equal to par plus accrued interest.

 

SECTION 8.07  Non-Reliance on Agent and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

SECTION 8.08  No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers nor the syndication agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Lender hereunder.

 

SECTION 8.09  Releases of Guaranties.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 9.01) to take any action
requested by Borrower having the effect of releasing any guarantee obligations
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 9.01, provided that releases of Guarantors must comply with Section 5.07
unless otherwise consented to by the Lenders in accordance with Section 9.01.

 

79

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01  Amendments, Etc.  Except as provided in Sections 2.21 and 2.22, no
amendment or waiver of any provision of this Agreement or the Notes, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following:  (i) waive any of the conditions specified in Section 3.01,
(ii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder or
(iii) amend this Section 9.01; and (b) no amendment, waiver or consent shall,
unless in writing and signed by each Lender directly affected thereby, do any of
the following:  (i)  increase or extend the Commitment of such Lender,
(ii) reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (iii) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder or (iv) release all or substantially all of the Guarantors from their
obligations under the Guaranty; and provided further that (x) no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any other Loan Document, (y) no amendment,
waiver or consent shall, unless in writing and signed by each Swing Line Bank,
in addition to the Lenders required above to take such action, affect the rights
or obligations of the Swing Line Banks under this Agreement, and (z) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement.

 

SECTION 9.02  Notices, Etc.  (a)  Notices Generally.  Except as provided in
paragraph (b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail or facsimile
as follows:

 

(i)                                     if to the Borrower, to the Borrower at
3011 Townsgate Road, Westlake Village, CA 91361 , Attention of Kimberly Nelson
(Facsimile No. 805-367-3802; Email:  knelson@ryland.com), with a copy to Timothy
Geckle (Facsimile No.  (805) 367-3807; Email:  tgeckle@ryland.com);

 

(ii)                                  if to the Agent, to Citibank at Building
#3, 1615 Brett Road, New Castle, Delaware 19720, Attention of Bank Loan
Syndications (Facsimile No. (212) 994-0961; Email:  GLAgentOfficeOps@citi.com;
Email:  oploanswebadmin@citi.com (for materials required to be delivered
pursuant to Section 5.01(a)-(g));

 

80

--------------------------------------------------------------------------------


 

(iii)                               if to an Issuing Bank, to it at its address
(or facsimile number) provided in writing to the Agent and the Borrower at the
time of its appointment as an Issuing Bank hereunder;

 

(iv)                              if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender or Issuing
Bank pursuant to Article II if such Lender or Issuing Bank, as applicable, has
notified the Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each party hereto agrees that the Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).  Nothing in this
Section 9.02(d) shall prejudice the right

 

81

--------------------------------------------------------------------------------


 

of the Agent to make the Communications available to the Lenders in any other
manner specified in this Agreement.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of
communications through the Platform.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent, any Lender
or any Issuing Bank by means of electronic communications pursuant to this
Section, including through the Platform.

 

(iii)                               Each Lender agrees that e-mail notice to it
(at the address provided pursuant to the next sentence and deemed delivered as
provided in the next paragraph) specifying that Communications have been posted
to the Platform shall constitute effective delivery of such Communications to
such Lender for purposes of this Agreement.  Each Lender agrees (i) to notify
the Agent in writing (including by electronic communication) from time to time
to ensure that the Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission, and
(ii) that the foregoing notice may be sent to such e-mail address.

 

SECTION 9.03  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 9.04  Costs and Expenses.  (a)  Costs and Expenses.  The Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Agent and its Affiliates (including the reasonable and documented fees, charges
and disbursements of counsel for the Agent), in connection with the syndication
of the Facilities prior to the date of this Agreement, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any

 

82

--------------------------------------------------------------------------------


 

Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Agent, any Lender or any Issuing Bank
(including the fees, charges and disbursements of any counsel for the Agent, any
Lender or any Issuing Bank), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Advances
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Agent (and any sub-agent thereof), each Lender and
each Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower) other than such Indemnitee and
its Related Parties  arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any
Advance or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any liability
imposed under Environmental Law  in connection with the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.  This
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the Agent (or any
sub-agent thereof), any Issuing Bank, any Swing Line Bank or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the Agent (or
any such sub-agent), such Issuing Bank, such Swing Line Bank or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the aggregate principal amount of the Advances
and the Available Amount of all outstanding Letters of Credit at such time) of
such unpaid amount (including any such unpaid amount in respect of a

 

83

--------------------------------------------------------------------------------


 

claim asserted by such Lender); provided, further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent),
such Issuing Bank or such Swing Line Bank in its capacity as such, or against
any Related Party of any of the foregoing acting for the Agent (or any such
sub-agent), such Issuing Bank or any such Swing Line Bank in connection with
such capacity.  The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.02(f).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.  Each such demand shall
be accompanied by an invoice in reasonable detail or other reasonable detail of
the basis for such requested amount.

 

(f)                                   Breakage.  If any payment of principal of,
or Conversion of, any Eurodollar Rate Advance is made by the Borrower to or for
the account of a Lender (i) other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to
Section 2.08, 2.10 or 2.12, acceleration of the maturity of the Advances
pursuant to Section 7.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by the Borrower pursuant to
Section 2.18(b) or (ii) as a result of a payment or Conversion pursuant to
Section 2.08, 2.10 or 2.12, the Borrower shall, upon demand by such Lender (with
a copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

(g)                                  Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.

 

SECTION 9.05  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to

 

84

--------------------------------------------------------------------------------


 

set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender, such
Issuing Bank or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Advances owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have.  Each Lender and Issuing Bank agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

SECTION 9.06  Binding Effect.  This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders (and any other attempted
assignment or transfer by any party hereto shall be null and void).

 

SECTION 9.07  Assignments and Participations.  (a)  Successors and Assigns
Generally.  No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement

 

85

--------------------------------------------------------------------------------


 

(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Advances at the
time owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Advances outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000 and increments of $1,000,000 in excess thereof, in the case of any
assignment in respect of the Revolving Credit Facility, or $1,000,000, in the
case of any assignment in respect of the Letter of Credit Facility or the Swing
Line Facility, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Advance or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed; provided that it shall not be deemed
unreasonable for the Borrower to withhold consent to any assignment that
subjects the Borrower to any tax withholding requirement) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment, or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund;

 

86

--------------------------------------------------------------------------------


 

(B)                               the consent of the Agent (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment unless
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)                               the consent of each Issuing Bank and Swing
Line Bank shall be required for any assignment in respect of the Revolving
Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) any Competitor.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent, each Issuing Bank, each Swing
Line Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
and participations in Letters of Credit and Swing Line Advances in accordance
with its Ratable Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a

 

87

--------------------------------------------------------------------------------


 

Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11 and 9.04 and remain liable under
Section 9.04(e) with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)                                  Register.  The Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in the United States a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, any Issuing Bank, any Swing
Line Bank or the Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower s Affiliates or Subsidiaries or
any Competitor) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent, the Issuing Banks and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.04(d) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement that requires such Lender’s consent and directly
affects the Participant; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in 9.01(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 9.04(f) and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under

 

88

--------------------------------------------------------------------------------


 

Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or other central
banking authority having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 9.08  Confidentiality.  Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same

 

89

--------------------------------------------------------------------------------


 

as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any credit insurance provider or (iii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.09  Governing Law.  This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

SECTION 9.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.11  Jurisdiction, Etc.  (a)  Jurisdiction.  The Borrower irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender, any Issuing
Bank, or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such  courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent

 

90

--------------------------------------------------------------------------------


 

permitted by applicable law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Agent, any Lender or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 

(b)                                 Waiver of Venue.  The Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c)                                  Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.02.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

SECTION 9.12  Patriot Act Notice.  Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.13  Other Relationships; No Fiduciary Duty.  No relationship created
hereunder or under any other Loan Document shall in any way affect the ability
of the Agent and each Lender to enter into or maintain business relationships
with the Borrower or any Affiliate thereof beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.  The Borrower
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Borrower, its
Subsidiaries and their respective Affiliates, on the one hand, and the Agent,
the Lenders and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
advisory, equitable or fiduciary duties on the part of the Agent, any Lender or
any of their respective Affiliates, and no such duties will be deemed to have
arisen in connection with any such transactions or communications.  The Borrower
also hereby agrees that none of the Agent, any Lender or any of their respective
Affiliates have advised and are advising the Borrower as to any legal,
accounting, regulatory or tax matters, and that the Borrower is consulting its
own advisors concerning such matters to the extent it deems appropriate.

 

SECTION 9.14  Waiver of Jury Trial.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury

 

91

--------------------------------------------------------------------------------


 

in any legal proceeding directly or indirectly arising out of or relating to
this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (whether based on contract, tort or any other theory).  Each
party hereto (a) certifies that no representative, agent or attorney of any
other person has represented, expressly or otherwise, that such other person
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents by, among other things, the
mutual waivers and certifications in this Section.

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

By:

/s/ Kimberly G. Nelson

 

 

Name: Kimberly G. Nelson

 

 

Title: Treasurer

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

Name: Michael Vondriska

 

 

Title: Vice President

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Initial Lenders

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Michael Vondriska

 

 

Name: Michael Vondriska

 

 

Title: Vice President

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Donald Shokrian

 

 

Name: Donald Shokrian

 

 

Title: Managing Director

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

 

 

By:

/s/ Benjamin Meininger

 

 

Name: Benjamin Meininger

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Benjamin Arroyo

 

 

Name: Benjamin Arroyo

 

 

Title: Vice President

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ Jeannine Pascal

 

 

Name: Jeannine Pascal

 

 

Title: Vice President

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Elena Bennett

 

 

Name: Elena Bennett

 

 

Title: Senior Vice President

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
The Ryland Group, Inc.
CREDIT AGREEMENT
COMMITMENTS

 

Name of Initial
Lender

 

Revolving Credit
Commitment

 

Letter of Credit
Commitment

 

Swing Line
Commitment

 

Citibank, N.A.

 

$

60,000,000

 

$

30,000,000

 

$

25,000000

 

JPMorgan Chase Bank, N.A.

 

$

60,000,000

 

$

30,000,000

 

 

 

Bank of the West

 

$

60,000,000

 

$

30,000,000

 

 

 

The Royal Bank of Scotland plc

 

$

60,000,000

 

$

30,000,000

 

 

 

Wells Fargo Bank, National Association

 

$

60,000,000

 

$

30,000,000

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

300,000,000

 

$

150,000,000

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A - FORM OF
PROMISSORY NOTE

 

U.S.$                         

Dated:                                , 20    

 

FOR VALUE RECEIVED, the undersigned, The Ryland Group, Inc., a Maryland
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Credit Agreement dated as of November 21, 2014 among the Borrower, the
Lender and certain other lenders parties thereto, and Citibank, N.A. as Agent
for the Lender and such other lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest in respect of each Advance are payable in lawful
money of the United States to the Agent at its account maintained at 388
Greenwich Street, New York, New York 10013, in same day funds in same day
funds.  Each Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

 

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720

 

[Date]

 

Attention:  Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, The Ryland Group, Inc., refers to the Credit Agreement, dated
as of November 21, 2014 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

 

(i)                                     The Business Day of the Proposed
Revolving Credit Borrowing is                               , 20    .

 

(ii)                                  The Type of Advances comprising the
Proposed Revolving Credit Borrowing is [Base Rate Advances] [Eurodollar Rate
Advances].

 

(iii)                               The aggregate amount of the Proposed
Revolving Credit Borrowing is $                              .

 

[(iv)                          The initial Interest Period for each Eurodollar
Rate Advance made as part of the Proposed Revolving Credit Borrowing is
           month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A)                               the representations and warranties contained
in Article IV of the Credit Agreement are correct in all material respects
(other than any representation or warranty qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects), before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
[and]

 

(B)                               no event has occurred and is continuing, or
would result from such Proposed Revolving Credit Borrowing or from the
application of the proceeds therefrom, that constitutes a Default[.][; and]

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------


 

[(C)                           the Borrowing Base Usage, after giving effect to
Proposed Revolving Credit Borrowing, does not exceed the Borrowing Base.](1)

 

 

Very truly yours,

 

 

 

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only during a Borrowing Base Applicability Period.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] (2)Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(3)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(4)                                 Select as appropriate.

 

(5)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

[Signature Page to Ryland Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

1.

Assignor[s]:

                                                                                    

 

 

                                                                                    

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

2.

Assignee[s]:

                                                                                    

 

 

                                                                                    

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.

Borrower(s):

The Ryland Group, Inc.

 

 

 

4.

Administrative Agent:

Citibank, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of November 21, 2014 among The Ryland Group, Inc.,
the Lenders parties thereto, Citibank, N.A., as Administrative Agent, and the
other agents parties thereto

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/
Advances for
all Lenders(9)

 

Amount of
Commitment/
Advances
Assigned(8)

 

Percentage
Assigned of
Commitment
/Advances(10)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:

                               ](11)

 

--------------------------------------------------------------------------------

(6)                                 List each Assignor, as appropriate.

 

(7)                                 List each Assignor, as appropriate.

 

(8)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g., “Revolving Credit Commitment,” “Term Commitment,” etc.)

 

(9)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(10)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Advances of all Lenders thereunder.

 

(11)                          To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

2

--------------------------------------------------------------------------------


 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](12)

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S](13)

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(12)                          Add additional signature blocks as needed. 
Include both Fund/Pension Plan and manager making the trade (if applicable).

 

(13)                          Add additional signature blocks as needed. 
Include both Fund/Pension Plan and manager making the trade (if applicable).

 

3

--------------------------------------------------------------------------------


 

[Consented to and](14) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(14)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

[Consented to:](15)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(15)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets all the requirements to be an Eligible
Assignee (subject to such consents, if any, as may be required under Section
9.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01(h) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee and (viii) it is not a Competitor (as defined in the Credit
Agreement); and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, [the][any] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

6

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignee whether such amounts have accrued prior
to, on or after the Effective Date.  The Assignor[s] and the Assignee[s] shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or email shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF
BORROWING BASE CERTIFICATE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E - FORM OF
COMPLIANCE CERTIFICATE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F - FORM OF
GUARANTY

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

 

[Circulated Separately]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H-1 - FORM OF
ASSUMPTION AGREEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H-2 - FORM OF
INCREASE NOTICE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Ryland Group, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Ryland Group, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 22.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                       , 20[  ]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Ryland Group, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                       , 20[  ]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Ryland Group, Inc., and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

4

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:                       , 20[  ]

 

 

5

--------------------------------------------------------------------------------